       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 1 of 79



 1   John Armstrong, Cal. Bar No. 183912
 2   Horwitz + Armstrong A PROFESSIONAL LAW CORP.
     14 Orchard, Suite 200
 3   Lake Forest, CA 92630
 4   jarmstrong@horwitzarmstrong.com
     (949) 540-6540 (tel.)
 5   ATTORNEYS FOR PLAINTIFFS
 6   INTERNATIONAL CANNABRANDS LTD and
     LVV HOLDING COMPANY, LTD.
 7

 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
                                          CASE NO.
11     INTERNATIONAL
       CANNABRANDS INC., an Alberta, ASSIGNED TO:
12     Canada corporation and LVV
       HOLDING COMPANY, LTD., a
13     Delaware corporation,               COMPLAINT FOR
                                           COMPENSATORY and
14                       Plaintiffs,       PUNITIVE DAMAGES, AND
                                           FOR EQUITABLE,
15     versus                              DECLARATORY RELIEF;
                                           JURY TRIAL DEMANDED
16     LA VIDA VERDE, INC., a
       California corporation; ERIC       (Demand Exceeds $1,000,000)
17     HARA, a California resident,
       individually and as La Vida Verde,
18     Inc.’s representative; BRYCE
       BERRYESSA, a California
19     resident, individually and as La
       Vida Verde, Inc.’s representative;
20     THOMAS FRYE, a California
       resident; BRIAN BRITTON, a
21     California resident; EMILIO
       EIZNER, a California resident; and
22     DOES 1 through 10, inclusive,
23                      Defendants.
24

25

26        Plaintiffs INTERNATIONAL CANNBRANDS, INC. and LVV
27   HOLDING COMPANY, LTD (“Plaintiffs” or collectively “ICI”) bring this
28   Complaint (“Complaint”) against defendants LA VIDA VERDE, INC., a

                              FIRST AMENDED COMPLAINT
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 2 of 79



 1   California corporation; ERIC HARA, a California resident, individually and
 2   as La Vida Verde, Inc.’s representative; BRYCE BERRYESSA, a California
 3   resident, individually and as La Vida Verde, Inc.’s representative; THOMAS
 4   FRYE, a California resident; BRIAN BRITTON, a California resident;
 5   EMILIO EIZNER, a California resident; and DOES 1 through 10, inclusive
 6   (collectively “Defendants”), and, information and belief, allege as follows.
 7                                   THE PARTIES
 8   1.      Plaintiff ICI was incorporated in Alberta, Canada, is a publicly trading
 9   under the Canadian Securities Exchange using the symbol “INCB,” and is
10   headquartered with its principal place of business in Denver, Colorado.
11   2.      Plaintiff LVV HOLDING COMPANY, LTD (“LVV”) is a Delaware
12   corporation headquartered in Nevada, with its principal place of business in
13   the State of Nevada, and was created by ICI for the purpose of holdings the
14   shares of common stock of defendant LA VIDA VERDE, INC.
15   3.      Defendant LA VIDA VERDE, INC. is and was always a California
16   corporation with its principal place of business in California.
17   4.      Defendant ERIC HARA was, at all relevant times mentioned in this
18   Complaint, a California citizen, and is presently residing in the Country of
19   Costa Rica, who committed the acts complained of within this judicial
20   district.
21   5.      Defendant BRYCE BERRYESSA is and was, at all times mentioned in
22   this Complaint, a California citizen who committed the acts complained of in
23   this judicial district.
24   6.      Defendant THOMAS FRYE is and was a California citizen at all
25   relevant times mentioned in this Complaint who committed the acts
26   complained within this judicial district.
27   7.      Defendant BRIAN BRITTON is and was a California citizen who
28   committed the acts complained of within this judicial district.

                                        COMPLAINT
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 3 of 79



 1   8.      Defendant EMILIO EIZNER is and was at all times mentioned in this
 2   Complaint, a California citizen who committed the acts complained of within
 3   this judicial district.
 4   9.      The true names and capacities of the defendants sued herein as Does 1
 5   through 10, inclusive, are unknown to Plaintiffs at this time, and Plaintiffs
 6   therefore sue said fictitious defendants by said fictitious names. Plaintiffs
 7   are informed and believe, and so allege that each of the defendants
 8   designated in this Complaint by such fictitious names is in some manner
 9   responsible for the events and happenings herein referred to, and thereby
10   proximately and foreseeable caused damages to Plaintiffs as alleged here in
11   this Complaint.
12   10.     Plaintiffs will seek leave to amend their Complaint to add the true
13   names and capacities of said fictitious defendants at such time as they have
14   been ascertained.
15   11.     Plaintiffs are informed and believe and on that basis alleges that each
16   of the defendants referenced in this Complaint was the agent, servant,
17   representative, partner, or employee of each of the remaining defendants,
18   and that at all times herein mentioned was acting within the scope of such
19   agency, representation, partnership or employment or in some combination
20   of the foregoing, and acted for the mutual benefit or for the benefit of one or
21   more of the other defendants named in this complaint. Therefore, each DOE
22   defendant is responsible in some manner for the occurrences alleged in this
23   Complaint and for the resulting harm to Plaintiff.
24   12.     On information and belief, each of the defendants is or was aware of
25   each other defendant’s wrongful conduct alleged in this Complaint, agreed
26   to conspire with one or more the other defendants to harm Plaintiffs, or
27   knowingly aided and abetted each other defendant in harming Plaintiffs as
28   alleged in this Complaint.

                                        COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 4 of 79



 1                             JURISDICTION AND VENUE
 2   13.     This Court has completed, federal Diversity Jurisdiction over this
 3   dispute under Title 28 U.S.C. § 1332 because the plaintiffs and defendants
 4   are citizens of different States, and the amount in controversy between the
 5   parties is over $1,000,000, which is more than $75,000, exclusive of costs
 6   and interest.
 7   14.     The     acts   and   omissions   complained      of,   including    the
 8   misrepresentations and concealments at issue were committed by
 9   defendants and each of them within the County of Santa Cruz, California,
10   making the U.S. Northern District Court of California the proper venue for
11   this dispute.
12   15.     Additionally, this Court has general personal jurisdiction over
13   defendants and each of them because each of them has sufficient minimum
14   contacts in California or otherwise intentionally availed themselves of the
15   benefits of California so as to provide the proper exercise of jurisdiction over
16   them by the Courts in California, as consistent with traditional notions of fair
17   play and substantial justice.
18                             GENERAL ALLEGATIONS
19   16.     Plaintiff ICI is a company dedicated to advancing wellness around the
20   globe (the “Company”). It provides cannabis products to consumers
21   throughout North America and in certain jurisdictions internationally.
22   17.     Defendant LA VIDA VERDE, Inc. is a California licensed cannabis
23   distributor authorized to distribute medical and recreational cannabis
24   products in California.
25   18.     LA VIDA VERDICE, INC.’s shareholders were defendants ERIC
26   HARA, BRYCE BERRYESSA, THOMAS FRYE, BRIAN BRITTON, EMILIO
27   EIZNER, and DOES 1 through 5 (the “Individual Defendants”), and each of
28   them.

                                       COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 5 of 79



 1   19.   The Individual Defendants intentionally made representations to ICI
 2   about defendant LA VIDA VERDE, INC. for the purpose of inducing ICI to
 3   purchase defendant LA VIDA VERDE, INC. and to create lucrative
 4   employment and stock positions in ICI for the Individual Defendants.
 5   20.   The representations were not true, but plaintiff ICI:
 6   21.   Did not know that defendants’ representations were untrue;
 7   22.   Did not have reason to know that the representations were untrue;
 8   23.   Exercised reasonable diligence regarding defendants’ representations
 9   but did not discover that their representations were untrue.
10   24.   For example, the Individual Defendants represented to ICI before ICI
11   executed a Purchase and Sale Agreement with defendants to buy LA VIDA
12   VERDE, INC. that LA VIDE VERDE, INC. had over $4.6 million in sales to
13   Brass Knuckles, a popular California licensed brand of cannabis products,
14   however, after the sale of LA VIDA VERDE to ICI, ICI discovered that
15   defendants had lost Brass Knuckles as client and the actual sales of Brass
16   Knuckles products were a little over $200,000.
17   25.   Defendant ERIC HARA knew that he was going to move to Costa Rica,
18   but intentionally concealed this fact from ICI, and represented that he would
19   stay on as defendant LA VIDA VERDE’s Chief Executive Officer (“CEO”),
20   making ICI believe that defendant HARA would be running LA VIDE VERDE
21   for ICI post-acquisition in Santa Cruz as HARA had previously been doing
22   before the acquisition.
23   26.   The Individual Defendants and each of them engaged in the above
24   trickery of ICI to induce ICI to pay millions of dollars more for defendant LA
25   VIDE VERDE than it was worth, and to secure lucrative employment
26   agreements and stock positions.
27   27.   As a direct and proximate result of defendants’ and each of their
28   trickery, misrepresentations, and frauds, ICI was induced to create LVV

                                       COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 6 of 79



 1   HOLDING COMPANY, LTD. to hold the shares of common stock of
 2   defendant LA VIDA VERDE, INC. it owns, and to induce plaintiffs ICI and
 3   LVV to execute a Purchase and Sale Agreement with defendants.
 4   28.   A true and correct copy of the above-referenced Purchase and Sale
 5   Agreement is attached and incorporated here by this reference as Exhibit “A”
 6   to this Complaint.
 7   29.   Plaintiffs ICI and LVV discovered defendants’ trickery, deceits, frauds,
 8   misrepresentations, and intentional concealments after they executed the
 9   Purchase and Sale Agreement referenced above with defendants.
10   30.   After plaintiffs’ discovery, plaintiffs attempted to negotiate with
11   defendants a resolution since plaintiffs paid millions more for LA VIDE
12   VERDE, INC. than they would have had plaintiffs known that LA VIDE
13   VERDE had lost its most significant, multi-million dollar client, Brass
14   Knuckles, and that its CEO, defendant HARA was essentially going to “retire”
15   by moving to the Country of Costa Rica while still acting as CEO for LA VIDE
16   VERDE whose day to day business operations are in Santa Cruz, California.
17                           FIRST CAUSE OF ACTION
18                        California Common Law Fraud
19                           (Against All Defendants)
20   31.   Plaintiff adopts by this reference paragraphs 1-30 here.
21   32.   The Individual Defendants made the above misrepresentations to
22   plaintiffs for the purpose of inducing plaintiffs to pay a much higher price
23   than warranted for defendant LA VIDA VERDE by intentionally concealing
24   that LA VIDA VERDE had lost Brass Knuckles as a its largest, multi-million
25   dollar in revenue producing client to doing a little more than $200,000 a
26   year, and by intentionally concealing defendant HARA’s intention to move
27   to Costa Rica while acting as CEO for LA VIDA VERDE post-closing.
28   33.   Plaintiffs were not aware of the true facts, did not have reason to

                                      COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 7 of 79



 1   believe that defendants were intentionally trying to deceive and conceal
 2   material facts from plaintiffs for the purpose of getting plaintiffs to agree to
 3   the terms in the parties’ Purchase and Sale Agreement attached as Exhibit
 4   “A,” and could not in the exercise of reasonable diligence discovered
 5   defendants’ trickery.
 6   34.   Defendants and each of them conspired with one another. All of them
 7   knew the true facts but worked together to conceal the true facts from
 8   plaintiffs. Defendants did this to intentionally trick plaintiffs into signing the
 9   Purchase and Sale Agreement attached to this Complaint.
10   35.   Further, defendants and each of them aided and abetted each other by
11   knowing the true facts, but intentionally refusing to disclose the true facts
12   until well after Purchase and Sale Agreement between them and plaintiffs
13   was fully executed, and plaintiffs had invested too much money into the deal
14   to be able to efficiently rescind.
15   36.   Accordingly, plaintiffs seek over $5,000,000 in damages for
16   defendants’ trickery, jointly and severally, or such other amount as may be
17   proved at time of trial.
18   37.   Further, because defendants’ intentional trickery, punitive damages in
19   an amount sufficient to punish and deter defendants and each of them
20   should be added to the actual damages defendants and each of them caused
21   plaintiffs.
22   38.   Finally, the court should issue a judicial declaration that because of
23   defendants’ and each of their trickery, frauds, deceits, and concealments,
24   that plaintiffs are not obligated to provide defendants any more money or
25   things under the parties’ Purchase and Sale Agreement, and that defendants
26   and each of them, to the extent that have or have attempted to take their
27   stock back in defendant LA VIDA VERDE, INC., should be ordered to give
28   their LA VIDE VERDE stock back to plaintiffs to make plaintiffs whole.

                                          COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 8 of 79



 1    WHERFORE, Plaintiffs request judgment be entered against defendants
 2    and each of them, as set out in its request below.
 3                         SECOND CAUSE OF ACTION
 4                               Breach of Contract
 5                           (Against All Defendants)
 6   39.   Plaintiff adopts by this reference all the foregoing paragraphs in this
 7   Complaint here.
 8   40.   Under Paragraphs 2.6 “Financial Matters,” Paragraph 2.09 “Absence
 9   of Certain Changes and Events,” and Paragraph 2.16 “Receivables” of the
10   parties’ Purchase and Sale Agreement required defendants and each of them
11   to accurately and truthfully represent defendant LA VIDA VERDE’s financial
12   condition.
13   41.   Despite these express, contractual, written promises, defendants did
14   not perform these contractual promises, but instead misled and intentionally
15   concealed that LA VIDE VERDE’s financial condition was much, much worse
16   than represented by the financial documents defendants and each of them
17   provided plaintiffs before the closing and execution of the Purchase and Sale
18   Agreement.
19   42.   Defendants also knew that defendant HARA intended to move to Costa
20   Rica, but intentionally concealed this fact from plaintiffs, in breach of the
21   implied covenant of good faith and fair dealing.
22   43.   Defendants knew HARA’s moving to Costa Rica would have materially
23   affected the price that plaintiffs would be willing to pay for LA VIDE VERDE
24   and would have affected plaintiffs’ desire to do this deal with defendants and
25   each of them, so defendants conspired and provided substantial help and
26   assistance to one another to keep HARA’s move to Costa Rica a secret from
27   plaintiffs—especially since HARA was going to remain the CEO for LA VIDE
28   VERDE, which operates in Santa Cruz, California and has no operations in

                                      COMPLAINT
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 9 of 79



 1   Costa Rica.
 2   44.   Additionally, in the first quarter of 2019, defendants attempted to sell
 3   their 49% interest in LA VIDA VERDE to Black Bird in violation of Paragraph
 4   5.02 of the parties’ Purchase and Sale Agreement.
 5   45.   Accordingly, for their contract breaches, plaintiffs seek $5,000,000 in
 6   compensatory damages against defendants and each of them, and further
 7   seek a judicial declaration that plaintiffs did not owe any more money to
 8   defendants because of the contract breaches, trickery, and intentional deceits
 9   and concealments, and further, that defendants and each of them should be
10   ordered to turn over their stock in LA VIDA VERDE that they held as security
11   in the event of non-payment of the full-stated contract purchase price under
12   the Purchase and Sale Agreement.
13                     REQUEST FOR JUDGMENT
14   46.   WHEREFORE, Plaintiffs requests judgment be entered against
15   defendants, and each of them, as follows:
16   47.   For damages according to proof, including expert investigation costs to
17   determine the harm defendants caused plaintiffs;
18   48.   For prejudgment interest at the rate of 7% per annum on plaintiffs’
19   fraud damages and at the rate of 10% per annum for plaintiffs’ breach of
20   contract damages awarded;
21   49.   For punitive and exemplary damages proven at time of trial in an
22   amount sufficient to deter and punish defendants and each of them;
23    50. For a judicial declaration that defendants and each of them are not
24    entitled to any more money from plaintiffs under the parties’ Purchase
25    and Sale Agreement, and that any stock in LA VIDA VERDE that
26    defendants or any of them has retained as security for payment from
27    plaintiffs be turned over to plaintiffs immediately;
28    51. For any and all fees and costs, expenses and costs of suit herein

                                      COMPLAINT
     Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 10 of 79



 1   incurred and as allowed by law, including but not limited to actual
 2   attorney’s fees, statutory costs, professional, technical consultant or other
 3   expert witness fees and costs, investigative expenses, and all other
 4   expenses plaintiffs lawfully incurred and may recover;
 5   52. For such other and further relief as the court may deem proper.
 6                         JURY TRIAL DEMANDED
 7   53. Plaintiffs further demand a trial by jury on their damage claims
 8   against defendants and each of them, under the U.S. and California
 9   Constitutions and as otherwise provided by law.
10
      DATED: November 23, 2019               HORWITZ + ARMSTRONG
11

12                                           /s/ John R. Armstrong
13
                                             John Armstrong,
14                                           ATTORNEYS FOR PLAINTIFFS,
                                             INTERNATIONAL
15                                           CANNABRANDS, INC. and LVV
                                             HOLDING COMPANY, LTD.
16

17

18

19

20

21

22

23

24

25

26
27

28

                                      COMPLAINT
Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 11 of 79




                      Exhibit “A”
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 12 of 79




                       PURCHASE AND SALE AGREEMENT
        THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made as of
September 19, 2018 (the "Effective Date"), by and among La Vida Verde, Inc., a California
corporation (the "Company"), Eric Hara, individually and in his capacity as a Seller
Representative ("Mr. Hara"), Bryce Berryessa, individually and in his capacity as a Seller
Representative ("Mr. Berryessa" and, together with Mr. Hara, the “Seller Co-
Representatives”), the Persons listed on the Selling Shareholders Schedule attached hereto as
Exhibit A (the "Selling Shareholders Schedule") (collectively referred to herein as "Non-
Management Shareholders" and, together with Mr. Hara and Mr. Berryessa, sometimes
individually referred to as a "Seller" and collectively as the "Sellers"), International
Cannabrands Inc., a corporation incorporated under the laws of the Province of Alberta (“ICI”),
and LVV Holding Company Ltd., a Nevada corporation ("Buyer"). Capitalized terms used
herein are defined in the text.

                                          PREAMBLE

       Sellers own all of the issued and outstanding shares of capital stock of the Company (the
"Shares"). Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers, the Shares
all upon the terms and subject to the conditions set forth herein. Therefore, the parties agree as
follows with the intent to be legally bound.

                                         AGREEMENT

                                 ARTICLE I
            PURCHASE AND SALE OF SHARES; SELLER REPRESENTATIVE

       1.01.   Purchase and Sale of Shares on the Effective Date and at the First Closing.

               (a)    On the terms and subject to the conditions set forth in this Agreement, at
the Effective Date the Company will sell to Buyer and Buyer will purchase from Company one
(1) share of common stock in the capital of the Company for the sum of $1.00.

                (b)    On the terms and subject to the conditions set forth in this Agreement, at
the First Closing (as defined herein), Mr. Hara will sell, transfer and deliver to Buyer, and Buyer
will purchase and accept from Mr. Hara, all of Mr. Hara's rights, title and interest in and to
170,000 Shares held by Mr. Hara (the "Initial Hara Shares") which represents 8.5% of the total
issued and outstanding stock of the Company, free and clear of any Liens.

              (c)     In consideration for the sale and delivery to Buyer of the Initial Hara
Shares, Buyer agrees to make a cash payment to Mr. Hara equal to $1,000,000 by wire transfer
of immediately available funds (the "First Closing Purchase Price").

       1.02.   Purchase and Sale of Shares at Second Closing.
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 13 of 79



               (a)     On the terms and subject to the conditions set forth in this Agreement, at
the Second Closing, the Sellers will sell, transfer and deliver to Buyer, and Buyer will purchase
and accept from the Sellers, all of the Sellers' rights, title and interest in and to the Shares held by
the Sellers and identified on Schedule 1.02 attached hereto (the "Second Closing Shares"), free
and clear of any Liens.

               (b)     In consideration for the sale and delivery to Buyer of the Second Closing
Shares at the Second Closing, Buyer agrees to pay to the Sellers an aggregate purchase price of
$5,000,000 (the "Second Closing Purchase Price") payable to the Sellers in the form and
amounts as are set forth on Schedule 1.02.

       1.03.   Seller Co-Representatives.

              (a)      Effective as of the First Closing Date (as defined herein), each Seller, for
himself and for his successors and assigns, hereby irrevocably makes, constitutes and appoints
each of Mr. Hara and Mr. Berryessa to act for and on behalf of such Seller with respect to any
claim or matter arising on or after the Effective Date under the Transaction Documents (each, a
"Seller Representative" and, together, the "Seller Co-Representatives"), and each of Mr. Hara
and Mr. Berryessa hereby accepts such appointment.

                (b)    In furtherance of the appointment of the Seller Co-Representatives, each
Seller, fully and without restriction: (i) agrees to be bound by all notices received and
agreements and determinations made by and documents executed and delivered by either of the
Seller Co-Representatives under the Transaction Documents; and (ii) agrees to execute a power
of attorney to be provided by the Company authorizing each Seller Representative to (A) deliver
to Buyer all certificates and documents to be delivered to Buyer by Sellers pursuant to the
Transaction Documents, together with any certificates and documents executed by Sellers and
deposited with the Seller Representative for such purpose, (B) dispute or refrain from disputing
any claim made by Buyer under the Transaction Documents, (C) negotiate and compromise any
dispute which may arise under the Transaction Documents, (D) pay any amounts due Buyer from
Sellers under the Transaction Documents, (E) exercise or refrain from exercising any remedies
available to Sellers under the Transaction Documents, (F) sign any releases or other documents
with respect to any such dispute or remedy, (G) waive any condition contained in the Transaction
Documents, (H) give such instructions and do or refrain from doing such other things as the
Seller Co-Representatives, in their sole discretion, deem necessary or appropriate to carry out the
provisions of the Transaction Documents, (I) receive all amounts payable by Buyer to Sellers
under the Transaction Documents on behalf of Sellers and, subject to the Seller Representative's
other responsibilities under this subsection, pay to each Seller such Seller’s Pro Rata Share (as
defined below) of such amounts, (J) pay out of funds coming into the hands of the Seller
Representative from Buyer all fees and expenses of Sellers (and of the Seller Representative
acting in such capacity) incurred in connection with the transactions contemplated by the
Transaction Documents, including without limitation the fees and expenses of counsel,
accountants, investment bankers and other professional advisors retained by or on behalf of
Sellers in connection with such transactions, (K) retain such counsel, accountants and other
professional advisors as the Seller Co-Representatives reasonably deems necessary to assist it in
the performance of its duties hereunder and pay the fees, costs and expenses thereof out of the



                                                  -2-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 14 of 79



funds coming into the hands of the Seller Co-Representatives and (L) retain out of funds coming
into the hands of the Seller Co-Representatives from Buyer such amounts as the Seller Co-
Representatives, in their sole discretion, deem appropriate to be held as reserves for expected or
potential future expenses or liabilities of Sellers hereunder. Except for any obligations for which
Sellers are severally, but not jointly, liable, payments made by the Seller Co-Representatives
under this subsection will be considered to be paid by all Sellers in accordance with their
respective Pro Rata Share.

               (c)     In the event of the resignation of one of the Seller Co-Representatives, or
if one of the Seller Co-Representatives should die or become incapacitated, no successor will be
named and the remaining Seller Co-Representative hereby agrees to act in the capacity of the
Seller Representative, and in the event of the resignation, incapacity or death of such remaining
Seller Representative, a successor Seller Representative will be appointed within 15 days of such
event by Sellers owning a majority of the Shares immediately prior to the Second Closing. The
decisions and actions of any successor Seller Representative will be, for all purposes, those of a
Seller Representative as if originally named herein. The death or incapacity of any Seller will
not terminate the authority and agency of the Seller Representative. Any successor Seller
Representative will provide Buyer with prompt written notice of its or his appointment.

                (d)    Buyer will be entitled to rely exclusively upon any communication given
or other action taken by the Seller Co-Representatives and will not be liable to Sellers or any
other Person for any action taken or not taken in reliance upon the Seller Co-Representatives.
Buyer will not be obligated to inquire as to the authority of the Seller Co-Representatives with
respect to the taking of any action that a Seller Representative takes on behalf of Sellers.

                (e)    Sellers will jointly and severally indemnify each Seller Representative and
hold him harmless against any and all loss, liability or expense incurred without gross negligence
or bad faith on the part of such Seller Representative and arising out of or in connection with his
duties as the Seller Representative.


                                ARTICLE II
              REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company and each of the Seller Co-Representatives hereby represents and warrants
to Buyer as follows as of the Effective Date, as of the First Closing Date and as of the Second
Closing Date, except as specifically set forth in the Disclosure Letter to be delivered separately
by the Company to the Buyer within five (5) business days of the Effective Date and dated the
Effective Date, and updated if necessary at least two (2) business days before each of the First
Closing and Second Closing (referring to the appropriate section numbers) (the "Disclosure
Letter"):

        2.01. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of California. The Company is
duly qualified to do business as a foreign corporation and is in good standing in all jurisdictions
in which the ownership of its properties or the nature of its business makes such qualification



                                                -3-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 15 of 79



necessary, except to the extent that the failure to be so qualified, individually or in the aggregate,
has not resulted in and is not reasonably likely to result in a Material Adverse Effect, and all of
such jurisdictions are listed in Section 2.01 of the Disclosure Letter. As used in this Agreement,
"Material Adverse Effect" means a material adverse effect on (a) the business, assets,
operations, financial condition or prospects of the Company or (b) the ability of any Seller to
perform his obligations under the Transaction Documents. Without limiting the generality of the
foregoing, a Material Adverse Effect will be deemed to have occurred if any event occurs or
condition exists which results in a loss to or liability of the Company of $50,000 or more.

       2.02. Power and Authority. The Company has the corporate power and authority to
own its assets and to conduct its business as presently conducted and as presently planned to be
conducted and to execute, deliver and perform the Transaction Documents to which it is a party.

       2.03. Execution and Enforceability. This Agreement has been, and on the applicable
Closing Date the other Transaction Documents to which it is a party will be, duly and validly
authorized by all necessary action on the part of the Company. This Agreement has been, and on
the applicable Closing Date the other Transaction Documents to which it is a party will be,
validly executed and delivered by the Company and constitute (or upon such execution and
delivery will constitute) legal, valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms.

       2.04. No Breach, Default, Violation or Consent. Except for the Consents identified on
Section 2.04 of the Disclosure Schedule (the "Required Consents"), the execution, delivery and
performance by the Company and the Seller Co-Representatives of the Transaction Documents
to which it or he is a party do not and will not:

               (a)     violate the Company's articles of incorporation, as amended to date, or
bylaws;

                (b)     materially breach or result in a material default (or an event which, with
the giving of notice or the passage of time, or both, would constitute a default) under, require any
Consent under, result in the creation of any Lien on the assets of the Company or Mr. Hara under
or give to others any rights of termination, acceleration, suspension, revocation, cancellation or
amendment of any contract, agreement, lease, license, indenture, commitment, purchase order or
other legally binding business arrangement, whether written, oral or implied, relating to the
Company or any of its assets (collectively, the "Business Agreements") or Business Permit or
any material agreement to which the Company is a party or by which the Company or any of
their respective assets is bound;

                 (c)    breach or otherwise violate any order, writ, judgment, injunction or decree
issued by any Governmental Entity (each a "Governmental Order") which names the Company
or is directed to the Company or any of its respective assets;

               (d)   violate any law, rule, regulation, ordinance or code of any Governmental
Entity (each a "Governmental Rule"); or




                                                 -4-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 16 of 79



                (e)     require any approval, consent, license, permit, order, ratification, waiver
or authorization ("Consent") of, or exemption or other action by, any individual, firm,
corporation, partnership, company, limited liability company, trust, joint venture, association or
other entity, including any Governmental Entity ("Person").

       2.05. Ownership and Control.

               (a)      The authorized capital stock of the Company consists of ten million
(10,000,000) shares of common stock, of which two million (2,000,000) shares of common stock
are issued and outstanding (the "Shares"). All Shares have been duly authorized and validly
issued and are fully paid and non-assessable, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase shares created by statute, the articles
of incorporation of the Company or any other agreement to which the Company is a party or by
which it is bound. Schedule 1.02 sets forth the names and the number of shares held by each of
the Sellers of the Company. No issued and outstanding shares of the capital stock of the
Company are owned by anyone other than the Sellers. Each of the Sellers owns and has good and
marketable title to all of the Shares opposite his name. Except as set forth in Section 2.05(a) of
the Disclosure Letter, all Shares were issued in compliance with applicable securities laws.
Immediately following the Second Closing, the Buyer shall own the Shares, free and clear of all
Liens.

                (b)     Except as set forth in Section 2.05(b) of the Disclosure Letter, the
Company does not have any stock option plans. Except as set forth in Section 2.05(b) of the
Disclosure Letter, there are no outstanding (i) options, warrants, convertible securities, calls,
preemptive rights, rights of first refusal, agreements or other rights to which the Company is
bound obligating the Company to issue, deliver, purchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed any of the shares of the Company's capital stock
(collectively, "Rights"), or (iii) options, warrants, sale agreements, shareholder agreements,
pledges, proxies, voting trusts, powers of attorney, restrictions on transfer or other agreements or
instruments which are binding on the Company and which relate to the ownership, voting or
transfer of any of the Company's capital stock.

               (c)     The Company does not have and has never had any subsidiaries or
affiliated companies and does not otherwise own and has never otherwise owned any shares in
the capital or any interest in, or control (directly or indirectly) of, any other corporation,
partnership, association, joint venture or other business entity.

       2.06.   Financial Matters.

              (a)     The books of account and other financial records of the Company, all of
which have been made available to Buyer, are correct and complete in all material respects,
represent actual, bona fide transactions and have been maintained in accordance with sound
business and accounting practices. Each transaction is properly and accurately recorded in the
books and records of the Company, and each document upon which entries in the Company's
books and records are based is correct and complete in all respects. The Company maintains an




                                                -5-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 17 of 79



adequate system of internal accounting controls and does not engage in or maintain any off-the-
books accounts or transactions.

                (b)    Attached as Section 2.06(b)(i) of the Disclosure Letter are correct and
complete copies of (i) the Company's most recent unaudited balance sheets and statements of
income, retained earnings and cash flows as of and for its fiscal years ended December 31, 2016
and December 31, 2017, including the footnotes thereto, and (ii) the Company's unaudited
interim consolidated balance sheets and statements of income, retained earnings and cash flows
as of and for the six months ended August 31, 2018 (the "Current Financial Statements" and,
together with the items described in clause (i) above, the "Financial Statements"). The
Financial Statements fairly present the financial condition of the Company as at the end of the
periods covered thereby and the results of its operations and the changes in its financial position
for the periods covered thereby, and were prepared on a cash accrual basis.

                (c)     Except as and to the extent otherwise disclosed in the Current Financial
Statements or on Section 2.06(c) of the Disclosure Letter, the Company has no material liabilities
of any kind, whether direct or indirect, fixed or contingent or otherwise, other than (i) executory
obligations under Business Agreements which are not required to be set forth in the Current
Financial Statements in accordance with GAAP and (ii) liabilities incurred in the ordinary course
of business since August 31, 2018 (the "Financial Statement Date"). As used in this
Agreement, an action taken by a Person will be deemed to have been taken in the "Ordinary
Course of Business" of such Person only if that action (A) is consistent in nature, scope and
magnitude with the past practices of such Person and is taken in the ordinary course of the
normal, day-to-day operations of such Person, (B) does not require authorization by the board of
directors or shareholders of such Person (or by any Person or group of Persons exercising similar
authority) and does not require any other separate or special authorization of any nature and (C)
is similar in nature, scope and magnitude to actions customarily taken, without any separate or
special authorization, in the ordinary course of the normal, day-to-day operations of other
Persons that are in the same line of business as such Person.

            (d)      The Company is not insolvent and will not be rendered insolvent by the
consummation of the transactions contemplated by the Transaction Documents

       2.07.   Tax Matters.

                (a)     The Company has, duly and timely filed all federal, state and local (United
States and all foreign jurisdictions) tax returns required to be filed by it ("Tax Returns") (unless
a valid extension therefore has been granted). Each such Tax Return has been prepared in
compliance with applicable law and regulations, and, except as set forth on Section 2.07(a) of the
Disclosure Letter, all such Tax Returns are true, complete and correct in all material respects.
The Company has duly and timely paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges which have been incurred by the Company as set
forth in the Tax Returns or are otherwise due and payable by the Company with respect to
periods ending on or prior to the Effective Date. The Company has withheld and paid all taxes
to the appropriate Governmental Entities required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contract, creditor, stockholder or



                                                -6-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 18 of 79



other third party. All sales taxes required to be collected and remitted by the Company with
respect to periods ending on or prior to the Effective Date have been (or will be) properly
collected and remitted. All necessary sales tax exemption certificates have been obtained by the
Company and all such certificates have been properly completed and maintained. No Tax
Return is under audit or examination by any taxing authority and there are no applications or
agreements for the extension of the time for the filing of any Tax Return or for the assessment of
any amounts of tax nor any consent to an extension of the period of limitations applicable to such
assessment or to the collection of any tax. No issue or issues have been raised in connection
with any prior inquiry into, or audit of, any tax filings of the Company which may reasonably be
expected to be raised in the future by such taxing authorities and to the Company's and the Seller
Co-Representatives’ knowledge, no facts exist or have existed which would constitute grounds
for the assessment of any further tax liabilities, which individually or in the aggregate are
material. The Company has made available to the Buyer true and complete copies of all federal,
state and local (United States and foreign) income Tax Returns which it has filed for each of the
past three (3) fiscal years together with copies of all schedules, work papers, elections, tax
depreciation schedules and other documents which were used in the preparation of each such Tax
Return. There are no liens for taxes upon the assets of the Company except for liens for taxes
not yet due.

                 (b)   There is no tax sharing agreement, tax allocation agreement, tax indemnity
obligation or similar written or unwritten agreement, arrangement, understanding or practice
with respect to taxes (including any advance pricing agreement, closing agreement or other
arrangement relating to taxes) that will require any payment by the Company. The Company (A)
has not been a member of an affiliated group within the meaning of Code Section 1504(a) (or
any similar group defined under a similar provision of state, local or foreign law) and (B) has no
liability for taxes of any person other than the Company under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law), as a transferee or successor by
contract or otherwise. The Company has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement of federal income tax within the
meaning of Code Section 6662.

               (c)    As used herein, "taxes" means (a) all net income, gross income, gross
receipts, sales, use, transfer, franchise, profits, withholding, payroll, employment, excise,
severance, property or windfall profits taxes, or other taxes of any kind whatsoever, together
with any interest, penalties or additional amounts imposed by any taxing authority (domestic or
foreign).

        2.08. Litigation. Except as otherwise disclosed on Section 2.08(a) of the Disclosure
Letter, there is no pending or, to the Company's or the Seller Co-Representatives’ knowledge,
threatened, investigation, action, claim, demand or proceeding against the Company or its assets
by or before any Governmental Entity, arbitrator, mediator or other tribunal, and neither the
Company nor the Seller Co-Representatives have any knowledge of a reasonable basis for any
such investigation, action, claim, demand or proceeding. Section 2.08(b) of the Disclosure Letter
sets forth a correct and complete list of each investigation, action and proceeding (a) described in
the preceding sentence or (b) in which the Company is the plaintiff or initiating party, together




                                                -7-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 19 of 79



with the parties thereto, the alleged basis therefor, the relief sought therein and the current status
thereof.

       2.09. Absence of Certain Changes and Events. Since August 31, 2018, there has not
been any Material Adverse Effect. Except as otherwise disclosed on Section 2.09 of the
Disclosure Letter, since the Financial Statement Date:

               (a)      the Company has not borrowed any amount or incurred or become subject
to any material liabilities, except liabilities incurred in the ordinary course of business, liabilities
under contracts entered into in the ordinary course of business and borrowings from banks (or
similar financial institutions) necessary to meet ordinary course working capital requirements;

                (b)      the Company has not mortgaged, pledged or subjected to any Lien, any
portion of its assets, except Liens for current property taxes not yet due and payable;

                (c)     the Company has not sold, leased, licensed, assigned or transferred any
portion of its properties or assets, or any interest therein;

               (d)   the Company has not written off as uncollectible any of the Receivables,
or written down the value of any of its assets or properties, except in each case in the ordinary
course of business and at a rate no greater than during the 12-month period ending on the
Financial Statement Date;

               (e)    the Company has not suffered any material losses, waived any rights of
material value or permitted any such rights to lapse;

               (f)     the Company has not issued, sold or transferred any of its capital stock or
other equity securities, securities convertible into its capital stock or other equity securities or
warrants, options or other rights to acquire its capital stock or other equity securities or any other
Rights, or any bonds or debt securities;

               (g)    the Company has not declared or paid any dividends or made any
distributions on the Company's capital stock or other equity securities or redeemed or purchased
any shares of the Company's capital stock or other equity securities;

              (h)    the Company has not made any capital expenditures or commitments
exceeding $50,000 per expenditure or commitment except in the ordinary course of business;

                (i)     the Company has not entered into any material agreement, contract, lease,
or license outside the ordinary course of business;

                (j)    the Company has not had accelerated, terminated, made modifications to,
or cancelled any material agreement, contract, lease, or license involving more than $50,000
individually to which the Company is a party or by which any of them is bound;




                                                  -8-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 20 of 79



               (k)     the Company has not made any capital investment in or any loan to any
Person;

              (l)   the Company has not granted any license or material sublicense of any
rights under or with respect to any Intellectual Property except in the ordinary course of
business;

              (m)     the Company has not made or authorized any change in the charter or
bylaws of any of the Company;

               (n)    the Company has not made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees outside the ordinary course of
business;

               (o)    the Company has not entered into any employment contract or collective
bargaining agreement, written or oral, or made any modification to the terms of any existing such
contract or agreement except in the ordinary course of business;

             (p)    the Company has not granted any bonus to or increase in the base
compensation of any of its directors, officers, and employees outside the ordinary course of
business;

                (q)    the Company has not adopted, amended, made any modification to, or
terminated any bonus, profit-sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its directors, officers, and employees (or taken any such
action with respect to any other employee benefit plan) except as required under applicable law
or in the ordinary course of business;

               (r)      the Company has not made any other material change in employment
terms for any of its directors, officers, and employees outside the ordinary course of business;

               (s)     the Company has not cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) either involving more than $50,000
individually or outside the ordinary course of business;

               (t)     the Company has not entered into any other material transaction, except in
the ordinary course of business;

               (u)     the Company has not experienced or incurred any casualty, loss or damage
with respect to any of the Company's assets, whether or not covered by insurance;

             (v)     no executive officer or key employee of the Company has left his or her
employment or service with the Company;

               (w)    the Company has not introduced any material change with respect to its
business, including without limitation with respect to the products or services it sells, the areas in



                                                 -9-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 21 of 79



which such products or services are sold, its methods of providing such products or services, its
marketing techniques or its accounting methods;

                (x)     the Company has not changed any of its accounting methods or practices
(including any change in depreciation or amortization policies or rates) nor revalued any of its
properties or assets other than depreciation or amortization as required by GAAP and reflected in
the Financial Statements; and

               (y)     neither the Company nor the Sellers has entered into any agreement (in
writing or otherwise) to take any actions referred to in subsections (a) through (x) above.

       2.10. [Reserved].

       2.11. Constituent Documents and Governmental Rules. The Company is in compliance
with (a) its charter and bylaws (correct and complete copies of which have been delivered to
Buyer) and (b) all Governmental Rules applicable to the Company or its business or assets.

       2.12. Governmental Orders. Section 2.12 of the Disclosure Letter sets forth a correct
and complete list of all Governmental Orders which name the Company or are directed to the
Company or any of its assets, together with the governmental, quasi-governmental, judicial,
public or statutory instrumentality, authority, agency, bureau, body or entity of the United States
of America or any state, country, municipality or other public subdivision located therein (each,
a "Governmental Entity") who issued the same and the subject matter thereof. The Company is
in compliance with all such Governmental Orders.

        2.13. Business Permits. Section 2.13 of the Disclosure Letter sets forth a correct and
complete list of all governmental permits, licenses, franchises, certificates, authorizations,
Consents and approvals which have been obtained by the Company and are currently in effect
(collectively, the "Business Permits") and indicates for each whether any Consent or other
action is required in order for the same to remain in full force and effect following the Closing.
Such Business Permits have been validly acquired, are in full force and effect and represent all
governmental permits, licenses, franchises, certificates, authorizations, Consents and approvals
necessary under applicable Governmental Rules for the Company to conduct its business as
currently conducted and to own, occupy or use its assets. No violations have been recorded
against any such Business Permit, no citation, notice or warning has been issued by any
Governmental Entity with respect to any such Business Permit, no investigation or hearing has
been held by or before any Governmental Entity with respect to any such Business Permit, the
Company has not received any notice from any Governmental Entity that it intends to cancel,
revoke, terminate, suspend or not renew any such Business Permit and neither the Company nor
the Seller Co-Representatives have any knowledge of any basis for any of the foregoing. The
Company is in compliance with all such Business Permits, except for such non-compliance as,
individually or in the aggregate, is not likely to have a Material Adverse Effect.

               The Company further represents and warrants that the Company has operated at
all times prior to the Effective Date and shall continue operate after the Effective Date in
compliance with Division 10 of the Business and Professions Code as well as all other California



                                               -10-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 22 of 79



and local laws governing business regulated by Division 10 of the Business and Professions
Code.

              Should Company convert its entity form or change its method of operation,
Company shall remain in full compliance with California and local law governing commercial
cannabis businesses, including the Medicinal and Adult-Use Cannabis Regulation and Safety
Act.

       2.14. [Reserved].

       2.15. Real Property.

                (a)     Section 2.15(a)(i) of the Disclosure Letter sets forth a correct and
complete list of all real property owned by the Company (collectively, the "Owned Real
Property"). Section 2.15(a)(ii) of the Disclosure Letter sets forth a correct and complete list of
all leases, subleases and other material agreements or rights pursuant to which any Person has the
right to occupy or use any Owned Real Property.

                (b)    Section 2.15(b) of the Disclosure Letter sets forth a correct and complete
list of (i) all real property leased or licensed by the Company (collectively, "Leased Real
Property" and, together with Owned Real Property, the "Real Property") and (ii) all leases,
subleases and other material agreements or rights pursuant to which the Company has the right to
occupy or use any Leased Real Property, together with the names of the lessors or other grantors
thereunder, the location of the property covered thereby, the annual rental or other consideration
payable thereunder and the duration thereof, including any renewal options. All such leases are
in full force and effect, are valid and effective in accordance with their respective terms, and
there is not under any such leases, any existing default or event of default (or event which with
notice or lapse of time, or both, would constitute a default). The Company has a valid leasehold
interest in the Leased Real Property, free and clear of any Liens, any enjoys peaceful and
undisturbed possession thereof.

               (c)     Except as otherwise disclosed on Section 2.15(c) of the Disclosure Letter,
all buildings and other improvements located on the Real Property (including without limitation
all water, sewer, gas, electrical, information technology, communications and HVAC systems
servicing the same) are in good repair and operating condition and are suitable for the purposes
for which they are used.

               (d)    All buildings and other improvements located on the Real Property, and
the use of the Real Property by the Company and all Persons claiming under the Company,
comply in all material respects with all Governmental Rules relating to zoning and land use and
with all easements, covenants and other restrictions applicable to the Real Property.

               (e)     The Real Property: (i) is adequately serviced by all utilities necessary for
the Company to conduct its business as currently conducted thereon; (ii) has adequate means of
ingress and egress, either directly or by means of perpetual easements or rights-of-way which run
with the Real Property; (iii) has adequate parking that is sufficient to meet the needs of the



                                               -11-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 23 of 79



Company’s employees and business invitees and to comply with applicable Governmental Rules;
and (iv) is not located in whole or in part within an area identified as a flood hazard area by any
Governmental Entity.

       2.16.   Personal Property; Receivables.

                (a)    Section 2.16(a)(i) of the Disclosure Letter sets forth a correct and
complete list of all equipment, machinery, fixtures, vehicles, computer hardware, furniture and
other personal property owned, leased or used by the Company (collectively, the "Equipment").
Section 2.16(a)(ii) of the Disclosure Letter sets forth a correct and complete list of (i) all
Equipment leased or licensed by the Company (collectively, "Leased Equipment") and (ii) all
leases, subleases and other material agreements or rights pursuant to the Company has the right
to use such Leased Equipment, together with the names of the lessors thereunder, the annual
rental or other consideration payable thereunder and the duration thereof, including any renewal
options. All such leases are in full force and effect, are valid and effective in accordance with
their respective terms, and there is not under any such lease, any existing default or event of
default (or event which with notice or lapse of time, or both, would constitute a default).

              (b)    Except as otherwise disclosed on Section 2.16(b) of the Disclosure Letter,
the Equipment is in good repair and operating condition and is suitable for the purposes for
which it is used. The Equipment constitutes all equipment, machinery, fixtures, vehicles,
computer hardware and furniture necessary for the Company to conduct its business as currently
conducted.

                (c)     Except as otherwise disclosed on Section 2.16(c)(i) of the Disclosure
Letter, all accounts receivable of the Company (i) represent amounts receivable for services
actually provided (or, in the case of non-trade receivables, represent amounts receivable in
respect of other bona fide business transactions), (ii) are valid and binding obligations due and
owing to the Company in the amounts invoiced by the Company and stated in its books and
records, subject to collection, (iii) are not subject to any material defenses, counterclaims or
rights of setoff, (iv) have been billed and are generally due and payable within 30 days after
billing, and (v) are fully collectible in the ordinary course of business except, in the case of
receivables arising prior to the Financial Statement Date, to the extent of the reserves set forth in
the Current Financial Statements and, in the case of receivables arising after such date, to the
extent of a reasonable allowance for bad debts. Section 2.16(c)(ii) of the Disclosure Letter sets
forth the total amount of accounts receivable of the Company outstanding as of the Financial
Statement Date, together with the aging of such accounts receivable, from the due date thereof,
based on the following schedule: 0-30 days; 61-90 days; and over 90 days. The reserves against
the accounts receivable of the Company have been established in accordance with GAAP and
based upon a review of such accounts receivable, the Sellers reasonably believe such reserves to
be adequate.

                (d)     Section 2.16(d) of the Disclosure Letter sets forth a correct and complete
list of the names and locations of all banks, trust companies, savings and loan associations and
other financial institutions at which the Company maintains accounts of any nature, the type and




                                                -12-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 24 of 79



number of all such accounts and the names of all persons authorized to make withdrawals
therefrom.

       2.17.   Intellectual Property.

                (a)     Set forth in Section 2.17(a) of the Disclosure Letter is a true and complete
list and a brief description of all trade secrets (including recipes), trademarks, trade names,
copyrights, including any registrations, applications, filings or the like relating thereto
(collectively, "Intellectual Property") to which the Company owns any right, title or interest
("Owned Intellectual Property"). The Company does not license or possess any Intellectual
Property of any third party except for standard off-the-shelf software licensed pursuant to
shrinkwrap licenses, and the Company is not in default of any such license and does not owe any
license or maintenance fees with respect to its current usage of such software except as set forth
on Section 2.17(a) of the Disclosure Letter. Except as disclosed in Section 2.17(a) of the
Disclosure Letter, no rights of the Company in or to the Owned Intellectual Property conflict
with or infringe upon the rights of any Person and the Company nor has not received any claim
or written notice from any Person to such effect, nor does any Seller believe there is any
reasonable basis for any Person to make such a claim.

               (b)   There are no royalties, honoraria, fees or other payments payable by the
Company or its subsidiaries to any person by reason of the ownership, use, license, sale or
disposition of the Owned Intellectual Property except as set forth on Section 2.17(b) of the
Disclosure Letter.

                (c)     The Owned Intellectual Property and the Licensed Intellectual Property
constitutes all the Intellectual Property used or held or intended to be used in the conduct of the
businesses of the Company and its subsidiaries.

               (d)    All personnel, including, but not limited to officers, employees, agents,
consultants and contractors, who have contributed to or participated in the conception and
development of the Owned Intellectual Property on behalf of the Company either: (i) are or have
been party to a "work-for-hire" arrangement or agreement with the Company, in accordance with
applicable federal and state law, that has afforded the Company full, effective, exclusive and
original ownership of all tangible and intangible property thereby arising; or (ii) have executed
enforceable instruments of assignment in favor of the Company as assignee that have conveyed
to the Company full, effective and exclusive ownership of all tangible and intangible property
thereby arising.

       2.18. Title Matters. The Company has (a) good and marketable (and, in the case of any
owned Real Property, fee simple) title to all assets purported to be owned by it and (b) good
leasehold title to all assets purported to be leased by it, in each case free and clear of all liens,
claims, security interests, pledges, charges, options, rights of first refusal, preemptive rights,
mortgages, hypothecations, prior assignments, use restrictions, imperfections in title or other
encumbrances of any nature whatsoever (collectively, "Liens"). On the Effective Date the
Company's assets will be free and clear of all Liens.




                                                -13-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 25 of 79



       2.19.   Pension and Welfare Plans.

                (a)    Section 2.19(a) of the Disclosure Letter sets forth a correct and complete
list of all employee benefit plans (collectively, "Plans"). The Company does not have any plan
or commitment to establish any new Plans or to modify any existing Plans.

                (b)     There are no actions, suits, claims, investigations or other proceedings
pending or, to the Company's or the Seller Co-Representatives’ knowledge, threatened against
any Plan or related trust or any fiduciary thereof (other than routine claims for benefits). There
are no outstanding Governmental Orders which name any Plan or related trust or any fiduciary
thereof or are directed to any Plan or related trust, any fiduciary thereof or any assets thereof.

                 (c)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated herein, will (either alone or upon the occurrence
of any additional or subsequent events) constitute an event under any Plan, trust, employment
agreement or other agreement to which the Company is a party or by which the Assets are bound
that will result in any payment (whether of severance pay or otherwise), acceleration, forgiveness
of indebtedness, vesting, distribution, increase in benefits or obligation to fund benefits with
respect to any Person.

       2.20.   Personnel Matters.

                 (a)     Section 2.20(a) of the Disclosure Letter sets forth a correct and complete
list of (i) all directors and executive officers of the Company, (ii) all other employees of or
consultants or independent contractors to the Company including "outside employees" (ie. those
employees who provide services directly at the customers' site) , (iii) the current job title or
relationship to the Company of each such Person described in clauses (i) and (ii) above, (iv) the
amount of compensation (including bonuses and commissions) paid to each such Person during
the Company's fiscal year ended December 31, 2017 and which each of them is expected to
receive in the Company's current fiscal year and (v) any employee benefits or perquisites
available to any such Person that are not generally available to employees of the Company. To
the knowledge of the Company, no Persons identified pursuant to the previous sentence have
threatened to terminate his or her employment with the Company.

              (b)    Except as otherwise disclosed on Section 2.20(b) of the Disclosure Letter,
the Company is not a party to any employment, consulting or similar agreement, written or oral,
with any Person.

               (c)     Except as otherwise disclosed on Section 2.20(c) of the Disclosure Letter,
(i) no employees of the Company are represented by any labor union or similar organization,
(ii) the Company is not party to any collective bargaining or similar agreement covering any of
its employees and (iii) no labor union or similar organization or group of employees has made a
demand for recognition, filed a petition seeking a representation proceeding, given the Company
notice of any intention to hold an election of a collective bargaining representative or engaged in
any organizing activities at any time during the past three years.




                                               -14-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 26 of 79



                (d)     Except as otherwise disclosed on Section 2.20(d) of the Disclosure Letter,
(i) no strike, work stoppage, contract dispute or other labor disturbance involving any employees
of the Company currently exists or, to the Company's and the Seller Co-Representatives’
knowledge, is threatened and (ii) no investigation, action or proceeding by or before any
Governmental Entity which relates to allegedly unfair or discriminatory employment or labor
practices by the Company or the violation by the Company of any Governmental Rule relating to
employment or labor practices is pending or, to Company's or the Seller Co-Representatives’
knowledge, threatened.

                (e)    Except as otherwise disclosed on Section 2.20(e) of the Disclosure Letter,
the Company: (i) has complied with, and is currently in compliance with, all Governmental
Rules regarding employment, including without limitation, the Equal Pay Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, Executive
Order 11246, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1991, the Employee Retirement Income Security Act of 1974, the Family
Medical Leave Act, the Fair Labor Standards Act and the Uniformed Services Employment and
Reemployment Rights Act of 1994, including all amendments to any of the aforementioned acts
and any other federal, state, or municipal fair employment and wage payment and collection
statutes or laws, including but not limited to any other Governmental Rule, (ii) has withheld and
reported all amounts required by law or by agreement to be withheld and reported with respect to
wages, salaries and other payments to its employees, (iii) is not liable for any arrears of wages or
any taxes or any penalty for failure to comply with the forgoing and (iv) is not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of any
governmental authority, with respect to unemployment compensation benefits, social security or
other benefits or obligations for its employees. To Company's and Seller Co-Representatives’
knowledge, there are no unresolved claims alleging violations of such laws, regulations, rules or
ordinance or for wrongful, constructive, or unlawful discharge, unlawful harassment, any claim
for back pay, front pay, overtime pay, benefits, attorneys’ fees, emotional distress, intentional
infliction of emotional distress, assault, battery, pain and suffering, punitive or exemplary.

         2.21. Insurance. Section 2.21 of the Disclosure Letter sets forth a correct and complete
list of all insurance policies of which the Company is the owner, insured, loss payee or
beneficiary and indicates for each such policy any pending claims thereunder. Except as
otherwise disclosed on Section 2.21 of the Disclosure Letter: (a) there has been no failure to
give any notice or present any material claim under any such policy in a timely fashion or as
otherwise required by such policy; (b) all premiums under such policies which are due and
payable have been paid in full; (c) no such policy provides for retrospective or retroactive
premium adjustments; (d) the Company has not received notice of any material increase in the
premium under, cancellation or non-renewal of or disallowance of any claim under any such
policy; (e) the Company has not been refused any insurance, nor has its coverage been limited by
any carrier; and (f) since 2015, the Company has maintained, or been the beneficiary of, general
liability and product liability policies reasonable, in both scope and amount, in light of the risks
attendant to its business and which provide coverage comparable to coverage customarily
maintained by others in similar lines of business, and such policies have been "occurrence"
policies and not "claims made" policies.




                                               -15-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 27 of 79



        2.22. Business Agreements. Section 2.22 of the Disclosure Letter sets forth a correct
and complete list of all Business Agreements that involve annual payments to or from the
Company in an amount greater than $25,000. The Company has delivered to Buyer accurate and
complete copies of each Business Agreement listed on any Schedule hereto, and each such
Business Agreement (i) is in full force and effect, (ii) constitutes a legal, valid and binding
obligation of the Company and (iii) is enforceable against the Company and, to the best of the
Company's and Seller Co-Representatives’ knowledge, the other parties thereto, in accordance
with its terms. The Company is in compliance with each such Business Agreement in all
material respects. To the Company's and Seller Co-Representatives’ knowledge, all other parties
to such Business Agreements are in compliance with the terms thereof in all material respects.
Except as otherwise disclosed on Section 2.22(b) of the Disclosure Letter: (i) neither the
Company nor, to the Company's or Seller Co-Representatives' knowledge, any other Person
thereto, has materially violated or materially breached, or declared any default or committed any
material default under, any Business Agreement; (ii) no event has occurred, and no circumstance
or condition exists, that might (with or without notice or lapse of time), and the execution and
delivery of this Agreement and the consummation of the Transactions contemplated herein will
not, (A) result in a violation or breach of any of the provisions of any Business Agreement by the
Company nor, to the knowledge of the Company or Seller Co-Representatives, any other Person
thereto, (B) give to the Company, nor to the knowledge of the Company or Seller Co-
Representatives, any other Person thereto the right to declare or exercise any remedy under any
Business Agreement, (C) give to the Company, nor to the knowledge of the Company or Seller
Co-Representatives, any other Person thereto the right to accelerate the maturity of performance
of any Business Agreement, or (D) give to the Company, nor to the knowledge of the Company
or Seller Co-Representatives, any other Person thereto the right to cancel, terminate or modify
any Business Agreement; (iv) neither the Company nor Seller Co-Representatives have received
any notice or other communication (in writing or otherwise) regarding any actual, alleged,
possible or potential violation or breach of, or default under, any Business Agreement; and (v)
the Company has not waived any material right under any Business Agreement. There is no
agreement (non-compete or otherwise) or Governmental Order to which either the Company or
Seller Co-Representatives or, as applicable, their respective officers, directors or employees, is a
party or otherwise binding upon the Company or Seller Co-Representatives or, as applicable,
their respective officers, directors or employees, that has or reasonably could be expected to have
an effect of prohibiting or impairing (i) the acquisition of the Shares by Buyer, (ii) the
performance of the Company or any of the Sellers of their respective obligations under the
Transaction Agreements or (iii) the conduct of the Company's business following the Closing.

       2.23. Transactions with Related Parties. Except as otherwise disclosed on Section 2.24
of the Disclosure Letter:       (a) none of the customers, suppliers, distributors or sales
representatives of the Company are Related Parties; (b) none of the Company's assets are owned
or used by or leased to any Related Parties; (c) no Related Party is a party to any Business
Agreement or informal arrangement with the Company, including without limitation, any loan
arrangements; and (d) no Related Party provides any administrative, human resources,
information technology, legal, accounting or other services to the Company.

       As used in this Agreement the following terms have the following meanings:




                                               -16-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 28 of 79



                "Affiliate" of a Person means any other Person who controls, is controlled by or
is under common control with such Person, and "control" means, with respect to any Person, the
direct or indirect ability to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or otherwise.

                 "Related Party" means (i) any Seller, (ii) any Affiliate of the Company or any
Seller, (iii) any director, officer, equity holder or immediate family member of the Company or
any Seller or of any Affiliate of the Company or any Seller and (iv) any Affiliate of any Person
described in clause (iii) above.

       2.24. Brokers. Neither the Company nor any Seller has employed or retained, or has
any liability to, any broker, agent or finder on account of this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby.

       2.25. Delivery of Documents; Accurate Disclosure. The Seller Co-Representatives or
the Company have previously delivered to Buyer correct and complete copies of each Business
Permit, each Business Agreement listed on Section 2.15 through Section 2.22 of the Disclosure
Letter and each additional agreement, document and instrument which Buyer or any of its
representatives has requested in writing. None of the information furnished by the Seller Co-
Representatives or the Company to Buyer or any of its representatives in connection with this
Agreement and the other Transaction Documents, and none of the representations and warranties
of the Company or the Seller Co-Representatives set forth herein, in any other Transaction
Document or in any certificate delivered in connection herewith or therewith, (a) is false or
misleading in any material respect, (b) contains any untrue statement of a material fact or
(c) omits any statement of material fact necessary to make the same not misleading. The Sellers
acknowledge and agree that the results of any due diligence investigation or examination
conducted by the Buyer or its representatives shall not relieve the Sellers of their obligations
with respect to the representations and warranties made by them in this Agreement or any of the
other Transaction Documents, or reduce the rights of the Buyer to pursue such remedies at law or
hereunder as it would otherwise have in the absence of having conducted such investigation or
examination.

        2.26 Updating Disclosure Letter. The Company and the Seller Co-Representatives
may update the Disclosure Letter prior to the Closing to reflect actions taken by Sellers or events
occurring after the date of this Agreement or to make any non-material corrections to items
already appearing on the Disclosure Letter, provided that (a) such updates shall relate only to
actions taken by Sellers that are permitted pursuant to this Agreement, and (b) no such update
shall be deemed to cure any breach which exists as of the date of this Agreement.

                                ARTICLE II.B
               REPRESENTATIONS AND WARRANTIES OF THE SELLERS

        Each Seller hereby represents and warrants on behalf of himself to Buyer as follows as of
the date of this Agreement and, in the case of Mr. Hara, as of the First Closing Date and, in the
case of all Sellers, as of the Second Closing Date:




                                               -17-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 29 of 79



        2B.01. Execution and Enforceability. This Agreement has been, and on the applicable
Closing Date the other Transaction Documents to which he or she is a party will be, duly and
validly authorized by all necessary action on the part of Seller. This Agreement has been, and on
the applicable Closing Date the other Transaction Documents to which he or she is a party will
be, validly executed and delivered by such Seller and constitute (or upon such execution and
delivery will constitute) legal, valid and binding obligations of such Seller, enforceable against
such Seller in accordance with their respective terms.

        2B.02. Ownership and Control. Seller owns and has good and marketable title to all the
Shares opposite his or her name in Schedule 1.02, free and clear of any Liens, unless otherwise
set forth in Section 2B.02 of the Disclosure Letter

       2B.03. No Breach, Default, Violation or Consent. The execution, delivery and
performance by the Seller of the Transaction Documents to which he is a party do not and will
not:

                (a)     materially breach or result in a material default (or an event which, with
the giving of notice or the passage of time, or both, would constitute a default) under, require any
Consent under, result in the creation of any Lien on the assets of the Company or such Seller
under or give to others any rights of termination, acceleration, suspension, revocation,
cancellation or amendment of any contract, agreement, lease, license, indenture, commitment,
purchase order or other legally binding business arrangement, whether written, oral or implied,
relating to the Company or such Seller or any of their respective assets (collectively, the "Seller
Business Agreements") or Business Permit or any material agreement to which the Company or
such Seller is a party or by which the Company or such Seller or any of their respective assets is
bound;

            (b)    breach or otherwise violate any Governmental Order which names the
Company or such Seller or is directed to the Company, such Seller or any of their respective
assets;

               (d)     violate any Governmental Rule; or

               (c)     require any Consent of, or exemption or other action by, any Person.

                                    ARTICLE III
                     REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Sellers and the Company as follows as of the
Effective Date, as of the First Closing Date and as of the Second Closing Date:

        3.01. Organization. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of Nevada.. Buyer is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions in which the ownership of its properties or
the nature of its business makes such qualification necessary, except to the extent that the failure
to be so qualified, individually or in the aggregate, has not resulted in and is not reasonably



                                               -18-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 30 of 79



likely to result in a Buyer Material Adverse Effect. For purposes of this Agreement, a "Buyer
Material Adverse Effect" means a material adverse effect on (a) the business, assets,
operations, financial condition or prospects of the Buyer or (b) the ability of the Buyer to
perform its obligations under the Transaction Documents; provided, however, that none of the
following shall be deemed, in themselves, either alone or in combination, to constitute a Buyer
Material Adverse Effect, and none of the following shall be taken into account in determining
whether there has been or shall be a Buyer Material Adverse Effect: (i) any change in the market
price or trading volume of the Buyer's Common Stock after the date hereof; or (ii) any adverse
circumstance, change or effect resulting directly from conditions affecting the industries in
which the Buyer participates in their entirety, the U.S. economy as a whole, or foreign
economies as a whole in any countries where the Company or any of its subsidiaries has material
operations.

       3.02. Power and Authority. Buyer has the corporate power and authority to own its
properties and assets, to conduct its business as presently conducted and to execute, deliver and
perform the Transaction Documents to which it is a party.

        3.03. Execution and Enforceability. This Agreement has been, and on the applicable
Closing Date the other Transaction Documents to which Buyer is a party will be, duly and
validly authorized, executed and delivered by Buyer and constitute (or upon such execution and
delivery will constitute) legal, valid and binding obligations of Buyer enforceable against Buyer
in accordance with their respective terms.

       3.04. No Breach, Default, Violation or Consent. The execution, delivery and
performance by Buyer of the Transaction Documents to which it is a party do not and will not:

               (a)    violate Buyer's charter or bylaws;

                (b)    breach or result in a default (or an event which, with the giving of notice
or the passage of time, or both, would constitute a default) under, require any Consent under,
result in the creation of any Lien on any assets of Buyer under or give to others any rights of
termination, acceleration, suspension, revocation, cancellation or amendment of any material
agreement to which Buyer is a party or by which Buyer or any of its assets is bound;

                 (c)   breach or otherwise violate any Governmental Order which names Buyer
or is directed to Buyer or any of its assets;

               (d)    violate any Governmental Rule; or

               (e)    require any Consent, authorization, approval, exemption or other action by
any Person;

except in the case of clauses (b) through (e) above, for such matters as would not, individually or
in the aggregate, be likely to have a material adverse effect on Buyer's ability to perform its
obligations under the Transaction Documents.




                                               -19-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 31 of 79



        3.05. Brokers. Buyer has not employed or retained, and has no liability to, any broker,
agent or finder on account of this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby, except to the extent that the Buyer is raising
financing to meet its obligations under this Agreement.

         3.06 Stock Consideration. The Stock Consideration to be issued at the Second Closing
will, when issued and delivered in accordance with this Agreement, be duly authorized, validly
issued, fully paid and non-assessable and issued in compliance with applicable securities laws;
provided, however, that the Stock Consideration to be issued hereunder will be subject to
restrictions on transfer under applicable federal and state securities laws and the lock-up and leak
out restrictions set forth in the Shareholders Agreement. The Stock Consideration shall bear the
following legends:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS 4
MONTHS AND A DAY AFTER THE CLOSING DATE].

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “U.S. SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS. THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT
OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A)
TO THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT AND IN
COMPLIANCE WITH LOCAL LAWS AND REGULATIONS, (C) IN COMPLIANCE WITH
THE EXEMPTION FROM REGISTRATION UNDER THE U.S. Securities Act PROVIDED
BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE
CASE OF SUBPARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING OR SUCH
OTHER EVIDENCE AS THE CORPORATION MAY REQUIRE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD
DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN A STOCK RESTRICTION AGREEMENT
BETWEEN THE CORPORATION AND THE ORIGINAL PURCHASER OF SAID
SECURITIES, A COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE
CORPORATION’S OFFICES.

       3.07    Securities Filings; Buyer Financial Statements.



                                               -20-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 32 of 79




         (a)    Buyer has filed all forms, reports, registration statements and documents required
to be filed by Buyer with the securities laws of the Provinces in which Buyer is a reporting issuer
(the “Reporting Provinces”) or with the Canadian Securities Exchange (the “CSE”), and the
Buyer is not in default of its filings under, nor has it failed to file or publish any document
required to be filed or published under securities laws of the Reporting Provinces or the CSE
since the date of its listing on the Canadian Securities Exchange and has made available to the
Company and Sellers such forms, reports, and documents in the form filed with the Reporting
Provinces or the CSE since such date. All such required forms, reports and documents
(including those that buyer may file subsequent to the date hereof) are referred to herein as the
"Buyer Securities Reports;" provided, that any Buyer Securities Report shall be deemed to
include all amendments to such report through the date hereof. As of their respective filing dates
(or if amended or superseded by a filing prior to the date of this Agreement, then on the date of
such filing), the Buyer Securities Reports (i) compiled in all material respects with the
requirements of the applicable Canadian and United States securities laws and regulations, as the
case may be, and the rules and regulations of the applicable Canadian and United States
regulatory authorities thereunder applicable to such Buyer Securities Reports and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except to the extent corrected by
subsequently filed documents with the applicable Canadian and United States regulatory
authorities.

        (b)     Each of the consolidated financial statements of Buyer (including, in each case,
the notes thereto), included in the Buyer Securities Reports (the "Buyer Financial Statements"),
including each Buyer Securities Report filed after the date hereof until the Closing, (i) complied
as to form in all material respects with the applicable rules and regulations of the CSE with
respect thereto; (ii) was prepared in accordance with IFRS applied on a consistent basis
throughout the periods indicated; and (iii) fairly presented the consolidated financial position of
Buyer and its subsidiaries at the respective dates thereof and the consolidated results of Buyer's
operations and cash flows for the periods indicated (subject, in the case of unaudited financial
statements, to audit adjustments). There has been no change in Buyer's accounting policies
during the periods covered by the Buyer Financial Statements except as described in the notes to
the Buyer Financial Statements.

        3.08 Litigation. Other than as set forth in the Buyer Securities Reports, there is no
action, suit or proceeding of any nature pending or to the Buyer's knowledge threatened against
the Buyer, its properties or any of its officers, director or employees, nor, to the knowledge of the
Buyer, is there any reasonable basis therefor the adverse result of which would have a Buyer
Material Adverse Effect.

      3.09 No Material Adverse Effect. Since the date of the listing of Buyer’s securities on
the CSE, except as otherwise described in the Buyer Securities Reports, there has not been any
Buyer Material Adverse Effect.




                                                -21-
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 33 of 79



        3.10 Disclosure Letter. Buyer may provide a Buyer Disclosure Letter prior to the
Closing to reflect actions taken by Buyer or events occurring after the date of this Agreement or
to make any non-material corrections to items already appearing on the Disclosure Letter
provided that (a) such updates shall relate only to actions taken by Buyer that are permitted
pursuant to this Agreement, and (b) no such update shall be deemed to cure any breach which
exists as of the date of this Agreement.

                                          ARTICLE IV
                                          [RESERVED]


                                     ARTICLE V
                            TRANSACTIONS PRIOR TO CLOSING

        5.01. Conduct of Business Prior to Closing. Except otherwise contemplated by this
Agreement, or approved in writing by Buyer, between the date hereof and the First Closing Date
and then between the First Closing Date and the Second Closing Date, Company will, and
Sellers will cause the Company, to:

                (a)    operate its business only in the ordinary course and consistent with past
practice;

               (b)     use its best efforts to preserve its business intact, to keep available the
services of its present officers and employees and to preserve the good will of customers,
suppliers and others having business relations with the Company;

               (c)    maintain the Equipment in good repair and operating condition, ordinary
wear and tear excepted;

                (d)    maintain in full force and effect all Business Permits and insurance
policies;

                (e)     not enter into any contract or commitment except those made in the
ordinary course of business the terms of which are consistent with past practice and reasonable in
light of current conditions;

             (f)    not terminate, cause the termination of, amend, renew or extend any
Business Agreement unless in each case such action is in the best interest of the Company;

                (g)    not waive or release any of its rights permit any of such rights to lapse;

                (h)     not sell, transfer or otherwise dispose of any of its assets or any interest
therein, or solicit offers in respect of or agree to do any of the foregoing, except for sales of
inventory in the ordinary course of business;

              (i)      not (1) incur any indebtedness for borrowed money or (2) incur, make,
assume or suffer to exist any Lien, tenancy or other matter affecting title to any of its assets;


                                                -22-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 34 of 79




                (j)    comply with applicable Governmental Rules in all material respects;

                (k)    not merge or consolidate with or into, or otherwise combine with, any
other Person;

               (l)     take no action, and use its best efforts to prevent the occurrence of any
event or the existence of any condition, which would result in any of Sellers' representations and
warranties herein not being true and correct;

                (m)     not (1) issue, sell, exchange or deliver any shares of its capital stock or
issue or sell any securities convertible into, or options with respect to, or warrants to purchase or
rights to subscribe for, any shares of its capital stock, (2) effect any recapitalization,
reclassification, stock dividend, stock split or like change in its capitalization, (3) amend its
articles of incorporation (or other charter documents) or bylaws, (4) declare or pay any dividends
or make any distributions with respect to the Company's capital stock, or (5) make any
redemption or purchase of any shares of the Company's capital stock;

              (n)    promptly inform Buyer of the occurrence of any event or the existence of
any condition which has had or is likely to have a Material Adverse Effect;

               (o)    not make, change or revoke any tax election or make any agreement or
settlement with any taxing authority; and

               (p)    take no action, and use its best efforts to prevent the occurrence of any
event or the existence of any condition, which would result in any of the representations and
warranties of the Company or the Sellers herein not being true and correct.

        5.02. No Negotiation. Neither the Company nor any of the Sellers, nor any officer,
director, Affiliate or agent on behalf of any of the foregoing, will, at any time on and after the
date hereof and prior to November 30, 2018, directly or indirectly, (a) enter into, or participate
in, any discussions or negotiations, or solicit, entertain or encourage any inquiries or proposals,
which relate to the acquisition of the Shares or the Company, or the assets, properties, business
or securities of the Company (or any material portion thereof), by way of merger, reorganization,
sale of assets, stock sale or exchange or otherwise by any Person (other than the Buyer) or (b)
provide any non-public information to, any Person (other than the Buyer) relating to any such
acquisition transaction. Promptly upon receiving any offer or inquiry from a Person (other than
the Buyer) to acquire the Shares or the Company or any of its assets, properties or securities, the
Sellers will notify Buyer of such offer or inquiry, and, if requested, will provide the Buyer with
all details requested by the Buyer. The parties acknowledge and agree that there would be
irreparable damage in the event that any of the provisions of this Section 5.02 are not performed
in accordance with their specific terms or are otherwise breached. Accordingly, it is agreed that
the non-breaching party shall be entitled to an injunction or injunctions (or other appropriate
equitable relief) to prevent breaches of this Section, and each of the parties shall have the right to
specifically enforce this Section and the terms and provisions hereof against the other party in
addition to any other remedy to which they may be entitled at law or in equity. Notwithstanding



                                                -23-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 35 of 79



any of the foregoing, the Company and the Sellers may take any of the actions otherwise
prohibited by clauses (a) and (b) above so long as they are limited to the transfer of Shares not
being sold to Buyer, in a manner that does not prevent or interfere with the sale of the Shares to
Buyer or the obligations of the Company or Sellers under this Agreement.

        5.03. Access to Information. At all times prior to the applicable Closing Date Sellers
will furnish, or will cause the Company to furnish, to Buyer and its representatives (a) full access
during normal business hours to the properties, books and records and personnel of the Company
and (b) all such information concerning the Company as any of them may reasonably request.

         5.04. Notification of Changes. If, at any time prior to the Closing, the Company, any
Seller or Buyer becomes aware that any of its or his representations or warranties set forth herein
is false or misleading in any material respect, it or he will promptly notify the other party of the
same. Unless otherwise specifically agreed to by the parties in writing, no such disclosure will
be considered to be an amendment to this Agreement or the Schedules hereto or will release such
party from any liability arising out of such false or misleading representation or warranty.

       5.05. Commercially Reasonable Efforts. The parties agree to use their commercially
reasonable efforts to take or cause to be taken and to do or cause to be done all such actions and
things as are necessary or advisable, or as may be reasonably requested by the other party, in
order to consummate the transactions contemplated hereby and by the other Transaction
Documents. Without limiting the generality of the foregoing, the parties agree to take all
commercially reasonable actions necessary in order to obtain any Consent or approval of any
third party, including without limitation any Governmental Entity, which is required in
connection with this Agreement or the other Transaction Documents or any of the transactions
contemplated hereby or thereby.

                                     ARTICLE VI
                           CLOSING AND CLOSING CONDITIONS

        6.01. First and Second Closing. The initial closing of the transactions contemplated
hereby (the "First Closing") will take place as soon as practicable after the satisfaction (or
waiver) of all of the conditions set forth in Sections 6.02 and 6.03. The parties anticipate that the
First Closing shall take place on November 1, 2018. The date on which the First Closing occurs
is referred to herein as the "First Closing Date". The second closing of the transactions
contemplated hereby (the "Second Closing") will take place as soon as practicable after January
2, 2019 following the satisfaction (or waiver) of all the conditions set forth in Sections 6.04 and
6.05. The date on which the Second Closing occurs is referred to herein as the "Second Closing
Date".

       6.02. First Closing Conditions Precedent to Obligations of Buyer. Buyer's obligation to
proceed with the First Closing and consummate the transactions contemplated by the Transaction
Documents is subject to the satisfaction by the Company and/or the Seller Co-Representatives
and/or Sellers, as applicable, or the written waiver of Buyer on or prior to the First Closing Date
of each of the following conditions precedent:




                                                -24-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 36 of 79



                (a)     Accuracy of Representations and Warranties. The representations and
warranties of the Company, the Seller Co-Representatives and/or the Sellers, as applicable, set
forth herein will be true and correct on and as of the First Closing Date with the same force and
effect as though made on and as of such date (other than representations and warranties made
specifically with reference to a particular date, which shall have been true and correct in all
respects as of such date);

                (b)    Performance and Compliance. The Company and Sellers will have
performed or complied with each covenant and agreement required to be performed or complied
with by it or them hereunder on or prior to the First Closing Date;

                 (c)     Consents and Approvals. Sellers or the Company, as applicable, will have
obtained or made each Consent, authorization, approval, exemption, filing, registration or
qualification, if any, listed on any Schedule hereto or which are otherwise necessary (under
applicable Governmental Rules or otherwise) for Sellers to execute, deliver and perform the
Transaction Documents or, in the case of Business Permits and Business Agreements for which a
Consent to a change of control is required and cannot be obtained, Buyer shall have satisfied
itself that it will be able to obtain or enter into similar permits and agreements in its own name,
or to otherwise obtain the benefits of such permits and agreements;

               (d)    Litigation. There will be no pending or threatened action by or before any
Governmental Entity, arbitrator or other tribunal seeking to restrain, prohibit or invalidate any of
the transactions contemplated by the Transaction Documents or seeking monetary relief against
Buyer or the Company by reason of the consummation of such transactions, and there will not be
in effect any Governmental Order which has such effect;

               (e)     Material Adverse Effect. No event will have occurred and no condition
will exist which has had, or is likely to have, a Material Adverse Effect;

              (f)     Consulting Agreements. Each of the Persons listed on Schedule 6.02(f)
shall have executed and delivered to the Buyer an employment agreement in a form reasonably
acceptable to Buyer (the "Employment Agreements" and, together with the Agreement, the
Shareholders Agreement, and the Second Closing Payment Notes, the "Transaction
Documents"), containing the terms set forth therein;

              (g)    Buyer Financing. Buyer shall have secured the financing that it deems
       reasonably necessary to effect the transactions contemplated hereby; and

               (h)     Share Certificates. Mr. Hara will have delivered to Buyer the certificates
evidencing the Initial Hara Shares, together with stock powers duly endorsed in blank.

       6.03. First Closing Conditions Precedent to Obligations of Sellers. Sellers' obligation
to proceed with the First Closing is subject to the satisfaction by Buyer, or the written waiver by
the Seller Representative, on or prior to the First Closing Date of each of the following
conditions precedent:




                                               -25-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 37 of 79



                (a)     Accuracy of Representations and Warranties. The representations and
warranties of Buyer set forth herein will be true and correct on and as of the First Closing Date
with the same force and effect as though made on and as of such date (other than representations
and warranties made specifically with reference to a particular date, which shall have been true
and correct in all respects as of such date);

                (b)    Performance and Compliance. Buyer will have performed or complied
with each covenant and agreement to be performed or complied with by it hereunder on or prior
to the First Closing Date;

               (c)    Consents and Approvals. Buyer will have obtained or made each Consent,
authorization, approval, exemption, filing, registration or qualification, if any, necessary (under
applicable Governmental Rules or otherwise) for Buyer to execute, deliver and perform the
Transaction Documents;

               (d)    Litigation. There will be no pending or threatened action by or before any
Governmental Entity, arbitrator or tribunal seeking to restrain, prohibit or invalidate any of the
transactions contemplated by the Transaction Documents or seeking monetary relief against any
Seller by reason of the consummation of such transactions, and there will not be in effect any
Governmental Order which has such effect;

              (e)   Transaction Documents. Buyer and any other parties thereto (other than
Sellers) will have executed and delivered to the Seller Co-Representatives each of the
Transaction Documents to which Buyer is a party with the exception of the Second Closing
Payment Notes.

               (f)    Payment of First Closing Purchase Price. Buyer will have delivered the
First Closing Purchase Price in the manner set forth in Sections 1.01.

              (g)     Delivery of Consulting Agreements. Buyer will have approved the
execution and delivery by the Company of the Consulting Agreements to the employees
contemplated under Sections 6.02(f).

               (h)      Initial Capital Contribution. Buyer will have made capital contributions to
the Company in an amount equal to $1,300,000, payable by wire transfer of immediately
available funds, as follows:

                      (i)     $300,000 within five (5) business days of the Effective Date;
                      (ii)    An additional $300,000 within twelve (12) business days of the
                              Effective Date;
                      (iii)   An additional $700,000 on or before November 1, 2018.

               The capital contributions shall be used by the Company for working capital
purposes. Failure of Buyer to make a capital contribution as specified above will constitute a
breach of this Agreement, unless preceded by a breach of this Agreement by the Company or
Sellers.



                                               -26-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 38 of 79




       6.04. Second Closing Conditions Precedent to Obligations of Buyer. Buyer's obligation
to proceed with the Second Closing and consummate the transactions contemplated by the
Transaction Documents is subject to the satisfaction by the Company and/or the Seller Co-
Representatives and/or Sellers, as applicable, or the written waiver of Buyer on or prior to the
Second Closing Date of each of the following conditions precedent:

                (a)    Accuracy of Representations and Warranties. The representations and
warranties of the Company, the Seller Co-Representatives and/or the Sellers, as applicable, set
forth herein will be true and correct on and as of the Second Closing Date with the same force
and effect as though made on and as of such date (other than representations and warranties
made specifically with reference to a particular date, which shall have been true and correct in all
respects as of such date);

                (b)    Performance and Compliance. The Company and Sellers will have
performed or complied with each covenant and agreement required to be performed or complied
with by it or them hereunder on or prior to the Second Closing Date;

                 (c)     Consents and Approvals. Sellers or the Company, as applicable, will have
obtained or made each Consent, authorization, approval, exemption, filing, registration or
qualification, if any, listed on any Schedule hereto or which are otherwise necessary (under
applicable Governmental Rules or otherwise) for Sellers to execute, deliver and perform the
Transaction Documents or, in the case of Business Permits and Business Agreements for which a
Consent to a change of control is required and cannot be obtained, Buyer shall have satisfied
itself that it will be able to obtain or enter into similar permits and agreements in its own name,
or to otherwise obtain the benefits of such permits and agreements;

               (d)    Litigation. There will be no pending or threatened action by or before any
Governmental Entity, arbitrator or other tribunal seeking to restrain, prohibit or invalidate any of
the transactions contemplated by the Transaction Documents or seeking monetary relief against
Buyer or the Company by reason of the consummation of such transactions, and there will not be
in effect any Governmental Order which has such effect;

               (e)     Material Adverse Effect. No event will have occurred and no condition
will exist which has had, or is likely to have, a Material Adverse Effect;

               (g)   Share Certificates. Sellers will have delivered to Buyer the certificates
evidencing the Second Closing Shares, together with stock powers duly endorsed in blank.

              (h)   Shareholder Agreement. Sellers will have entered into the form of
Shareholders Agreement, substantially in the form attached as Schedule 6.04(h) (“Shareholders
Agreement”).

        6.05. Second Closing Conditions Precedent to Obligations of Sellers. Sellers'
obligation to proceed with the Second Closing is subject to the satisfaction by Buyer, or the




                                               -27-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 39 of 79



written waiver by the Seller Representative, on or prior to the Second Closing Date of each of the
following conditions precedent:

               (a)    Accuracy of Representations and Warranties. The representations and
warranties of Buyer set forth herein will be true and correct on and as of the Second Closing
Date with the same force and effect as though made on and as of such date (other than
representations and warranties made specifically with reference to a particular date, which shall
have been true and correct in all respects as of such date);

              (b)     Performance and Compliance. Buyer will have performed or complied
with each covenant and agreement to be performed or complied with by it hereunder on or prior
to the Second Closing Date;

               (c)    Consents and Approvals. Buyer will have obtained or made each Consent,
authorization, approval, exemption, filing, registration or qualification, if any, necessary (under
applicable Governmental Rules or otherwise) for Buyer to execute, deliver and perform the
Transaction Documents;

               (d)    Litigation. There will be no pending or threatened action by or before any
Governmental Entity, arbitrator or tribunal seeking to restrain, prohibit or invalidate any of the
transactions contemplated by the Transaction Documents or seeking monetary relief against any
Seller by reason of the consummation of such transactions, and there will not be in effect any
Governmental Order which has such effect;

               (e)     Second Closing Payment Notes. Buyer and any other parties thereto
(other than Sellers) will have executed and delivered to the Seller Co-Representatives each of the
promissory notes (the "Second Closing Payment Notes") set forth on Schedule 1.02, and in the
form attached hereto as Schedule 6.05(e).

               (f)    Second Closing Payment Shares. Buyer shall cause to be delivered to the
Sellers the number of shares of International Cannabrands Inc. set forth in Schedule 1.02.


                                     ARTICLE VII
                            CERTAIN POST-CLOSING MATTERS

        7.01. Access to Information. After the Effective Date, the Company agrees to make
available to Buyer, for any proper purpose, any and all books and records of the Company
existing on the applicable Closing Date; provided, that such access will be deemed the
Company’s Confidential Information subject to Section 9.02, and will be available upon
reasonable prior notice, during normal business hours, at Buyer's expense and conducted in a
manner so as not to unreasonably interfere with the Company's business.

       7.02 Further Assurances. From time to time, as and when requested by any party
hereto and at such party's expense, any other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or cause to be taken,



                                               -28-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 40 of 79



all such further or other actions as such other party may reasonably deem necessary or desirable
to evidence and effectuate the transactions contemplated by this Agreement.

        7.03. Conduct of Business. Notwithstanding anything contained herein to the contrary,
after the First Closing and until such time, if ever, that Buyer (or its affiliate) owns all of the
issued and outstanding equity of the Company, the Company shall operate the business
consistent with the Company’s standard operating procedures as of the date of the Agreement,
unless otherwise agreed between the Seller Co-Representatives and Buyer. Without limiting the
generality of the foregoing, each Seller Co-Representatives shall together, (in each case until his
death, retirement, resignation or termination for Cause), continue to manage all aspects of the
business including, without limitation, (i) determining the fees and prices charged by the
Company, (ii) determining the compensation paid to employees or independent contractors of the
Company, (iii) determining whether to discontinue or modify the Company’s business or any
program related thereto, (iv) making any decisions concerning the production, marketing, sales,
capital expenditures, expenses and related matters respecting the Company and (v) making any
decisions pertaining to the personnel, staffing and other resources of the Company.
Notwithstanding anything to the contrary, any material changes to the Company’s business
operations outside the standard operating procedures as of the date of the Agreement shall be
subject to Buyer’s approval, which approval shall not be unreachably withheld. As used herein,
for “Cause” shall have the meaning provided in the Seller Co-Representative’s Employment
Agreement.

       7.04. Juju Marley Product. Immediately following the Closing, Buyer shall appoint the
Company to be the exclusive distributor of Buyer’s product known as "Juju Marley" in those
geographic areas in the state of California serviced by the Company as of the date hereof. As
soon as practicable and in no event later than the Second Closing Date, the Company and Buyer
agree to use good faith efforts to negotiate and execute a distribution agreement containing
customary terms consistent with industry standards.


        7.05 Management Agreement; Boards of Directors. As soon as practicable following
the Second Closing, Buyer shall cause International Cannabrands Inc. to name either Mr. Hara or
Mr. Berryessa (or their designee) to the board of directors of International Cannabrands Inc.
Upon the funding of the amount under Subsection 6.03(h)(i), the number of directors of the
Company will be increased to four and the Buyer shall be entitled to designate an individual to
serve as a member of the board of directors of the Company. Upon the funding of the additional
amounts under Subsections 6.03(h)(ii) and (iii), the Company shall accept the resignation from a
member of the board of directors (other than the one designated by the Buyer) and the Buyer
shall designate an additional individual to fill the vacancy created thereby. Upon the Second
Closing, the number of directors of the Company will be increased to five and the additional seat
will be reserved for the buyer of the remaining 49% of the Company, if and when that occurs.

       7.06 Working Capital Contribution. Buyer will have made an additional capital
contribution in respect of the securities owned by the Buyer in the Company in an amount equal
to $700,000, payable by wire transfer of immediately available funds, on or before April 30,
2019. The capital contributions shall be used by the Company for working capital purposes.



                                               -29-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 41 of 79




                                          ARTICLE VIII
                                           RESERVED


                                        ARTICLE IX
                                    GENERAL PROVISIONS

       9.01. Assignment. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned, pledged or otherwise transferred by any party, whether by operation
of law or otherwise, without the prior consent of the other party or parties; provided, that
(a) Buyer may assign its rights hereunder to an Affiliate so long as Buyer remains liable
hereunder, and may collaterally assign its rights hereunder to any lender.

       9.02.   Confidentiality.

                (a)       As used in this Section the "Confidential Information" of a party means
all information concerning or related to the business, operations, financial condition or prospects
of such party or any of its Affiliates, regardless of the form in which such information appears
and whether or not such information has been reduced to a tangible form, and specifically
includes (i) all information regarding the officers, directors, employees, equity holders,
customers, suppliers, distributors, sales representatives and licensees of such party and its
Affiliates, in each case whether present or prospective, (ii) all inventions, discoveries, trade
secrets, processes, techniques, methods, formulae, ideas and know-how of such party and its
Affiliates, and (iii) all financial statements, audit reports, budgets and business plans or forecasts
of such party and its Affiliates; provided, that the Confidential Information of a party does not
include (A) information which is or becomes generally known to the public through no act or
omission of the other party and (B) information which has been or hereafter is lawfully obtained
by the other party from a source other than the party to whom such Confidential Information
belongs (or any of its Affiliates or their respective officers, directors, employees, equity holders
or agents) so long as, in the case of information obtained from a third party, such third party was
or is not, directly or indirectly, subject to an obligation of confidentiality owed to the party to
whom such Confidential Information belongs or any of its Affiliates at the time such
Confidential Information was or is disclosed to the other party.

                (b)    Except as otherwise permitted by subsection (c) below, each party agrees
that it will not, without the prior written consent of the other party, disclose or use for its own
benefit any Confidential Information of the other party.

               (c)     Notwithstanding subsection (b) above, each of the parties is permitted to:

                      (i)    disclose Confidential Information of the other party to its officers,
directors, employees, equity holders, lenders, agents and Affiliates, but only to the extent
reasonably necessary in order for such party to perform its obligations and exercise its rights and
remedies under this Agreement, and such party will take all such actions as are necessary or




                                                -30-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 42 of 79



desirable in order to ensure that each of such Persons maintains the confidentiality of any
Confidential Information that is so disclosed;

                       (ii)   make additional disclosures of or use for its own benefit
Confidential Information of the other party, but only if and to the extent that such disclosures or
use are specifically contemplated by this Agreement;

                      (iii) disclose Confidential Information of the other party to the extent,
but only to the extent, required by Governmental Rules; provided, that prior to making any
disclosure pursuant to this subsection, the disclosing party will notify the affected party of the
same, and the affected party will have the right to participate with the disclosing party in
determining the amount and type of Confidential Information of the affected party, if any, which
must be disclosed in order to comply with Governmental Rules; and

                        (iv)   disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Transaction Documents
and all materials of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure; provided, that such disclosure may not be made
(A) until the date of the public announcement of such transactions or (B) to the extent of
restrictions on disclosure which are reasonably necessary to comply to any applicable U.S.
federal or state securities laws. For purposes of this Agreement, the "tax treatment" of a
transaction means the purported or claimed U.S. federal income tax treatment of such transaction
and the "tax structure" of a transaction means any fact that may be relevant to understanding the
purported or claimed U.S. federal income tax treatment of such transaction.

        9.03. Expenses. Except as otherwise specifically provided herein or in any other
Transaction Document, each party is responsible for such expenses as it may incur in connection
with the negotiation, preparation, execution, delivery, performance and enforcement of the
Transaction Documents ("Transaction Expenses"); provided, however, that Buyer shall be
responsible for fifty percent (50%) of the Transaction Expenses of the Company related to the
drafting and preparation of the Transaction Documents.

        9.04. Further Assurances. The parties will from time to time do and perform such
additional acts and execute and deliver such additional documents and instruments as may be
required by applicable Governmental Rules or reasonably requested by any party to establish,
maintain or protect its rights and remedies or to effect the intents and purposes of this Agreement
and the other Transaction Documents. Without limiting the generality of the foregoing, each
party agrees to endorse (if necessary) and deliver to the other, promptly after its receipt thereof,
any payment or document which it receives after the Effective Date and which is the property of
the other.

       9.05. Notices. Unless otherwise specifically provided herein, all notices, consents,
requests, demands and other communications required or permitted hereunder: (a) will be in
writing; (b) will be sent by messenger, certified or registered mail, a reliable express delivery
service or telecopier (with a copy sent by one of the foregoing means), charges prepaid as
applicable, to the appropriate address(es) or number(s) set forth below; and (c) will be deemed to



                                               -31-
          Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 43 of 79



have been given on the date of receipt by the addressee (or, if the date of receipt is not a business
day, on the first business day after the date of receipt), as evidenced by (i) a receipt executed by
the addressee (or a responsible person in his or her office), the records of the Person delivering
such communication or a notice to the effect that such addressee refused to claim or accept such
communication, if sent by messenger, mail or express delivery service, or (ii) a receipt generated
by the sender's telecopier showing that such communication was sent to the appropriate number
on a specified date, if sent by telecopier. All such communications will be sent to the following
addresses or numbers, or to such other addresses or numbers as any party may inform the others
by giving five business days' prior notice:

If to the Company:
9 Hangar Way
Watsonville, CA 95076

If to Sellers, to the Seller Co- Representatives:

Eric Hara
[address redacted]


Bryce Berryessa
[address redacted]


If to Buyer:
1045 N. Lincoln, Suite 106
Denver, CO 80203

Attention: President

       9.06. Publicity.      Neither party will make any press release or other public
announcement regarding this Agreement or the other Transaction Documents or any transaction
contemplated hereby or thereby until the text of such release or announcement has been
submitted to the other party and the other party has approved the same; provided that either party
may write a public announcement or disclosure to the extent such party is advised by counsel
advisable to comply with applicable law or the rules, regulations or interpretations of the
applicable electronic quotation system.

       9.07.   Termination.

              (a)     This Agreement may be terminated at any time prior to the First Closing
or the Second Closing, as applicable:

                       (i)     by mutual written agreement of Buyer and the Seller
Representative;




                                                    -32-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 44 of 79



                        (ii)    by Buyer if there has been a material misrepresentation by the
Company or Sellers hereunder, a material breach by Sellers of any of their warranties or
covenants set forth herein or if any of the conditions specified in Section 6.02 have not been
fulfilled within the time required and have not been waived in writing by Buyer;

                        (iii) by the Company if there has been a material misrepresentation by
Buyer hereunder, a material breach by Buyer of any of its warranties or covenants set forth
herein or if any of the conditions specified in Section 6.03 have not been fulfilled within the time
required and have not been waived in writing by the Company; or

                     (iv)   by Buyer or the Company if the First Closing has not occurred
prior to November 30, 2018.

               Except in the event of a termination pursuant to subsection 9.07(a)(iii), if this
Agreement is terminated for any other reason prior to the First Closing, or the Second Closing, as
applicable, the Company shall cause the capital paid by the Buyer in respect of the Shares
pursuant to subsection 6.03(h), to be returned forthwith to the Buyer and in any event within
sixty (60) days.

               Except as noted above, if this Agreement is terminated by either the Company or
Buyer as provided above, then no party will have any further obligations or liabilities hereunder
except for obligations or liabilities arising from a breach of this Agreement prior to such
termination or which survive such termination by their own terms.

        9.08 Cannabis Law. The Parties acknowledge that marijuana is a Schedule-I controlled
substance most uses of which are prohibited or heavily regulated under certain federal laws of
the United States (the “Federal Law”). The federal government has not actively enforced the
Federal Law in recent years with regard to activities made legal under applicable state law.
However, even in those states in which the use and possession of marijuana has been legalized,
its possession, cultivation, use, and related activities could be grounds for enforcement action
under the Federal Law if enforcement policies changed. Because this is a well-understood risk,
Buyer agrees that any allegation or charge that any of the Company’s current or anticipated
activities involving marijuana violate Federal Law will not constitute a breach of its
representations and warranties in Section 2, including those regarding compliance with law, shall
not serve as “Cause” for termination of either Seller Co-Representative, or otherwise be deemed
a breach of the obligations of Sellers or the Company under this Agreement, provided that such
activities are compliant with applicable state and local laws.

        9.09. Miscellaneous. This Agreement: (a) may be amended only by a writing signed
by Buyer, each Seller Representative and the Company; (b) may be executed in several
counterparts, each of which is deemed an original but all of which constitute one and the same
instrument; (c) together with the other Transaction Documents, contains the entire agreement of
the parties with respect to the transactions contemplated hereby and thereby and supersedes all
prior written and oral agreements, and all contemporaneous oral agreements, relating to such
transactions; (d) is governed by, and will be construed and enforced in accordance with, the laws
of the state of California, without giving effect to any conflict of laws rules of that or any other



                                               -33-
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 45 of 79



jurisdiction; and (f) is binding upon, and will inure to the benefit of, the parties and their
respective heirs, successors and permitted assigns. The due performance or observance by a
party of any of its obligations under this Agreement may be waived only by a writing signed by
the party against whom enforcement of such waiver is sought, and any such waiver will be
effective only to the extent specifically set forth in such writing. The waiver by a party of any
breach or violation of any provision of this Agreement will not operate as, or be construed to be,
a waiver of any subsequent breach or violation hereof. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective to
the extent of such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any other jurisdiction. All
references to dollar amounts herein shall mean United States dollars.




      [Remainder of page intentionally left blank; signatures appear on following page]




                                               -34-
        Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 46 of 79




               SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT


      IN WITNESS WHEREOF, each of the parties hereto has executed this Stock Purchase
Agreement as of the date first set forth above.


                                        BUYER

LVV HOLDING COMPANY LTD.                INTERNATIONAL CANNABRANDS INC.


B St
By:  Steve G
           Gormley
                 l                      By:: Steve Gormley
Title: President                        Title: President & CEO


                                        COMPANY

                                        LA VIDA VERDE, INC.


                                        By:
                                        Title:


                                        SELLERS

                                        _____________________________________
                                        Eric Hara, individually and in his capacity as
                                        a Seller Representative


                                        _____________________________________
                                        Bryce Berryessa, individually and in his capacity as
                                        a Seller Representative

                                        _____________________________________
                                        Thomas Frye

                                        _____________________________________
                                        Brian Britton

                                        _____________________________________
                                        Emilio Eizner




                                          -35-
DocuSign Envelope ID: 3B3BCE24-E843-490C-B539-A2497A9FF109
                      Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 47 of 79
         Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 48 of 79



                                      SCHEDULE 1.02

                                                                                  Shares of
                                                           Value of October     International
                     Second Closing      Value of March        31, 2019         Cannabrands
Sellers                     Shares*     31, 2019 Note**        Note***            Inc.****
Eric Hara          number of shares         $242,500.00         $242,500.00      12,486,455
Bryce Berryessa    redacted                 $562,500.00         $562,500.00       9,459,435
Thomas Frye                                  $75,000.00          $75,000.00       1,261,258
Brian Britton      30,600                    $45,000.00          $45,000.00        756,755
Emilio Eizner      51,000                    $75,000.00          $75,000.00       1,261,258

*With the exception of Mr. Hara’s shares, these shares represent fifty-one percent (51%) of the
shares of the Company owned by each Seller and to be sold at the Second Closing. With respect
to Mr. Hara, the shares owned by him to be sold in the Second Closing added to the shares sold
by him in the First Closing shall represent fifty-one percent (51%) of the shares of the Company
owned by him.

**Each Seller shall receive a promissory note in the principal amount described above. Each
such note will accrue interest at a rate of five percent (5%) per annum and shall be due and
payable no later than March 31, 2019 (Buyer may prepay these notes without penalty provided,
however, that an election to prepay one note shall oblige Buyer to prepay all such notes).

*** Each Seller shall receive a promissory note in the principal amount described above. Each
such note will accrue interest at a rate of five percent (5%) per annum and shall be due and
payable no later than October 31, 2019 (Buyer may prepay these notes without penalty provided,
however, that an election to prepay one note shall oblige Buyer to prepay all such notes).


Without the express written consent of the Buyer, each Seller shall sell no more than fifty
percent (50%) of the shares issued by International Cannabrands Inc. in calendar year 2019, with
the balance salable in 2020 or after.
Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 49 of 79



                     SCHEDULE 6.04(h)

                Form of Shareholders Agreement
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 50 of 79



                                         SHAREHOLDERS’ AGREEMENT

                         This Agreement dated September 19, 2018, is made

         AMONG:

                                           ERIC HARA ("Hara")

                                                  - and -

                                 BRYCE BERRYESSA ("Berryessa")

                                                  - and -

                                          THOMAS FRYE ("Frye")

                                                  - and -

                                     BRIAN BRITTON ("Britton")

                                                  - and -

                                         EMILIO EIZNER ("Eizner")

                                                  - and -

                        LVV HOLDING COMPANY LTD. ("LVV Holdco")

                                                  - and -


                            LA VIDA VERDE, INC. (the "Corporation")


                                                RECITALS
WHEREAS:

A.                The Corporation was incorporated under the California Corporations Code on December
7, 2017;

B.               The parties are the registered and beneficial owners of all of the issued and outstanding
shares in the capital of the Corporation, as set out below:

                   Name                            Number of Common Shares
                   Hara                                    990,000
                   Berryessa                               750,000
                   Frye                                    100,000
                   Britton                                  60,000
                   Eizner                                  100,000
                   LVV Holdco                                  1



{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 51 of 79
                                                    -2-


C.              The parties desire to enter into this agreement relating, among other things, to their
securityholdings in the Corporation, their rights and duties as securityholders of the Corporation and the
management and operation of the Corporation;

For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.                INTERPRETATION

1.1               Definitions

In this Agreement, the following words have the following meanings:

          (a)      "Affiliate" has the meaning given in Section 150 of the CCC;

          (b)      "Agreement" or "hereof" means this Unanimous Shareholder Agreement, including the
                   Schedules to this Agreement, as it or they may be amended or supplemented from time
                   to time;

          (c)      "Articles" means the Articles (as defined in Section 154 of the CCC) of the Corporation
                   as amended or restated from time to time;

          (d)      "Bank" means the chartered bank or trust company where the Corporation maintains its
                   accounts, as determined from time to time in accordance with the provisions of this
                   Agreement;

          (e)      "Board" means the board of directors of the Corporation;

          (f)      "Breach" has the meaning assigned in subsection 12.1;

          (g)      "Business" means the business of the Corporation which, at the date of this agreement is
                   the manufacturing, extraction, and distribution company that produces a variety of
                   edible and refined smoke able cannabis products for the California marketplace;

          (h)      "Business Day" means a day other than a Saturday, Sunday or statutory holiday or any
                   day on which banks are generally not open for business in the place where the registered
                   office of the Corporation is located;

          (i)      "By-laws" means the duly enacted by-laws of the Corporation, as amended from time to
                   time in accordance with the provisions of this Agreement or the CCC;

          (j)      "CCC" means the California Corporations Code as amended from time to time;

          (k)      "Closing" means any closing of the purchase and sale of the Shares under section;

          (l)      "Common Shares" means all of the issued and outstanding shares of common stock in
                   the capital of the Corporation and means, in respect of each Shareholder, all the shares
                   of common stock in the capital of the Corporation, directly or indirectly owned by that
                   Shareholder;




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 52 of 79
                                                     -3-

          (m)      "Confidential Information" includes, but is not limited to, any and all sales, marketing,
                   financial, personnel, accounting, production, proprietary or other information
                   concerning the business, products, finances or affairs of the Corporation, and all trade
                   secrets, research, data, formulas, designs, drawings, reports, specialized know-how,
                   methods, software, programs, processes, improvements, innovations, inventions
                   (whether patented or not), lists or other information, papers and documents concerning
                   the business, products, finances or affairs of the Corporation, or the specifications,
                   materials, suppliers, customers, contracts, programs, policies or Board decisions or
                   business plans thereof, including all matters, though not technically trade secrets, which
                   relate directly or indirectly to the business, products, finances or affairs of the
                   Corporation, and the definition of “Confidential Information” includes all of the
                   foregoing whether existing on the date of this Agreement or coming into existence
                   thereafter, and all of the foregoing in whatever form Confidential Information may be
                   stored, recorded or processes, and extends to the paper, tape, disc, film, card or other
                   media, goods or items on or in which Confidential Information is stored, recorded or
                   processed. However, Confidential Information does not include information that:

                  (i)      is already in the public domain at the time when the Corporation makes it
                           available to a Shareholder;

                  (ii)     a Shareholder can demonstrate was already in the Shareholder’s possession
                           before it was made available to him by the Corporation;

                  (iii)    a Shareholder can demonstrate that he received from some third party who was
                           not under any obligation of confidentiality to the Corporation in respect of such
                           Confidential Information and who disclosed such Confidential Information to the
                           Shareholder without imposing any obligation to protect its confidentiality;

                  (iv)     becomes, after the Corporation makes such Confidential Information available to
                           a Shareholder, generally available to the public through publication or otherwise,
                           unless it is the Shareholder who is, without authorization from the Corporation,
                           directly or indirectly, the source of such disclosure or other publication;

                  (v)      is information or knowledge which constitutes professional expertise of the
                           Shareholder, or the personal abilities or general know-how of the Shareholder at
                           the time when the Shareholder first becomes a Shareholder; or

                  (vi)     is required by law to be made available by the Corporation to a Shareholder;

          (n)      "Control" or "Controlling" is determined as set forth in the CCC;

          (o)      "Deceased Shareholder" has the meaning assigned in subsection 8.1;

          (p)      "Disabled Shareholder" means an individual Shareholder (or a Controlling shareholder
                   of a corporate Shareholder) who becomes disabled, either mentally or physically, such
                   that he is unable to perform the duties and functions regularly required of that
                   Shareholder under his employment agreement (or consulting agreement) with the
                   Corporation or a Subsidiary, which disability has continued for six consecutive months,
                   or an individual Shareholder (or a Controlling shareholder of a corporate Shareholder)
                   who is otherwise determined by the Board to be disabled;




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 53 of 79
                                                      -4-

          (q)      "Eligible Transferee" means:

                  (i)      in respect of a corporate Shareholder, its Controlling shareholder; and

                  (ii)     in respect of an individual Shareholder:
                           (A)       a corporation of which such Shareholder is the sole registered and
                                     beneficial shareholder;

                           (B)       a trust of which such Shareholder (together with such Shareholder’s
                                     spouse, if married) is the sole beneficiary; or

                           (C)       a registered reirement savings plan maintained for the sole benefit of
                                     such Shareholder (or a transfer from such plan to such Shareholder
                                     personally);

         (r)      "Employees" means a shareholder of the Corporation employed from time to time under
                  section 4.1 hereof;

         (s)      "Employment Agreement" means an agreement entered into between a shareholder of
                  the Corporation governing the terms of employment by the Corporation, and includes the
                  employment agreements dated October 1, 2018, between the Corporation and each of
                  Hara and Berryessa;

         (t)      "Fair Market Value" means, in relation to the value of the Corporation, the highest
                  price, expressed in terms of cash equivalents, at which property would change hands
                  between a hypothetical willing and able buyer and a hypothetical willing and able seller,
                  acting at arm’s length in an open and unrestricted market, when neither is under
                  compulsion to buy or sell and when both have reasonable knowledge of the relevant
                  facts, excluding any minority discounts for less than controlling interests;

         (u)      "General Offer" has the meaning assigned in subsection 9.1;

         (v)      "Loans" means indebtedness of the Corporation, whether for money borrowed by the
                  Corporation or otherwise, and all interest accrued thereon;

         (w)      "Notifying Shareholder" has the meaning assigned in subsection 13.1;

         (x)      "Preferred Shares" means any issued and outstanding preferred shares in the capital of
                  the Corporation and means, in respect of each Shareholder, all the preferred shares in the
                  capital of the Corporation, directly or indirectly owned by that Shareholder;

         (y)      "Prime Rate" means the rate of interest per annum quoted by Bank from time to time as
                  its reference rate for demand loans made in Canadian dollars to its commercial customers
                  in Canada and which it refers to as its "prime rate", as such rate may be changed by it
                  from time to time;

         (z)      "Principals" means an individual who is not a Shareholder, but who has, directly or
                  indirectly, voting control of a corporate Shareholder, and for the purposes of this
                  Agreement, shall be deemed to control a corporate Shareholder if he or she has fifty per




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 54 of 79
                                                     -5-

                  cent (50%) or more of the voting shares of a corporate Shareholder, and "Principal"
                  means any one of them;

         (aa)     "Pubco Shares" has the meaning assigned in subsection 2.2;

         (bb)     "Purchase Price" means, with respect to any sale and purchase of the Shares of a
                  Shareholder pursuant to this Agreement, the amount payable to purchase those Shares,
                  determined in accordance with the provisions of this Agreement applicable to that sale
                  and purchase;

         (cc)     "Shareholders" means all shareholders of the Corporation whether a holder of Common
                  Shares or Preferred Shares, from time to time, their Eligible Transferees, for as long as
                  they remain Shareholders of the Corporation and any other person who, from time to time
                  becomes a shareholder of the Corporation and a party to this Agreement, and
                  "Shareholder" means any one of them; and

         (dd)     "Share Purchase Agreement" means the purchase and sale agreement dated September
                  19, 2018, among the Corporation, the Shareholders and International Cannabrands Inc.


1.2               Headings

The headings for sections, subsections and paragraphs in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.

1.3               Interpretation

Whenever a singular, masculine or neuter expression or pronoun is used in this Agreement, that
expression or pronoun is meant to refer to and include the plural, feminine or body corporate where
required by the context.

1.4               Accounting Standards

All accounting terms not otherwise defined have the meanings assigned to them in accordance with
generally accepted accounting principles applicable in Canada or International Financial Reporting
Standards, as may be adopted by the Corporation from time to time.

1.5               Currency

All references to money and currency mean lawful money of Canada (unless expressed to be in some
other currency) and all amounts to be paid or calculated pursuant to this Agreement are to be paid or
calculated in lawful money of Canada.

1.6               Severability

If any provision of this Agreement is unenforceable or invalid for any reason whatever, such
enforceability or invalidity will not affect the enforceability or validity of the remaining provisions of this
Agreement and such unenforceable or invalid provisions will be severable from the remainder of this
Agreement.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 55 of 79
                                                   -6-

2.                SHAREHOLDER COVENANTS

2.1               Shareholders Actions

The Shareholders shall at all times do and cause to be done all acts and things and vote their Shares and
otherwise exercise their respective rights, as Shareholders or otherwise, to the extent permitted by law, to
cause such meetings to be held, resolutions to be passed, proxies to be executed and delivered, by-laws to
be enacted or amended and documents to be executed so that at all times the provisions, conditions,
restrictions and prohibitions contained in this Agreement related to their respective shareholdings in the
capital of the Corporation and the business and affairs of the Corporation shall be performed and
complied with. In the event of inconsistency between this Agreement and the Articles or By-laws of the
Corporation, this Agreement shall apply and the parties shall immediately make all changes to the
Articles and By-laws as are necessary and lawful to render them consistent with this Agreement.

2.2               Lock-up Restriction on Sale

Each of the Shareholders who received Common Shares of International Cannabrands Inc. ("Pubco
Shares") hereby irrevocably agrees that he will only be able to, directly or indirectly:

          (a)      offer for sale, sell, pledge or otherwise dispose of (or enter into any transaction
                   or device that is designed to, or could be expected to, result in the disposition by
                   any person at any time in the future of) any Pubco Shares, or any other securities
                   convertible into or exercisable or exchangeable for any Pubco Shares which are
                   owned as of the date of this Agreement, including, without limitation, Pubco
                   Shares that may be deemed to be beneficially owned by the undersigned in
                   accordance with the rules and regulations of the U.S. Securities and Exchange
                   Commission and Shares that may be issued upon exercise of any options or
                   warrants, or securities convertible into or exercisable or exchangeable for Pubco
                   Shares;

          (b)      enter into any swap or other derivatives transaction that transfers to another, in
                   whole or in part, any of the economic benefits or risks of ownership of Pubco
                   Shares, whether any such transaction is to be settled by delivery of Pubco Shares
                   or other securities, in cash or otherwise;

          (c)      make any demand for or exercise any right or cause to be filed a registration
                   statement, including any amendments thereto, with respect to the registration of
                   any Pubco Shares or any other securities convertible into or exercisable or
                   exchangeable for any Pubco Shares; or

          (d)      publicly disclose the intention to do any of the foregoing,

with regard to no more than fifty percent (50%) of the Pubco Shares he holds, if such disposition,
swap, demand or disclosure occurs in calendar 2019, and with regard to no more than fifty
percent (50%) of the Pubco Shares he holds if such disposition, swap, demand or disclosure
occurs in calendar 2020, provided such disposition is made in accordance the applicable hold
periods or restrictions under application Canadian securities laws and applicable state and federal
securities laws.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 56 of 79
                                                      -7-


The restrictions on the actions set forth in subsections 2.2(a) through (d) above shall not apply to:
(i) transfers of Pubco Shares as a bona fide gift; (ii) transfers of Pubco Shares to any trust,
partnership, limited liability company or other entity for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned; (iii) transfers of Pubco Shares to any
beneficiary of the undersigned pursuant to a will, trust instrument or other testamentary
document or applicable laws of descent; or (iv) transfers of Pubco Shares to any entity directly or
indirectly controlled by or under common control with the undersigned; provided that, in the
case of any transfer or distribution pursuant to clause (i), (ii), (iii) or (iv) above, each donee,
distributee or transferee shall sign and deliver to International Cannabrands Inc., prior to such
transfer, an agreement containing restrictions substantially in the form set out herein. For
purposes of this Section, “immediate family” shall mean any relationship by blood, marriage,
domestic partnership or adoption, not more remote than first cousin.

2.3               Conflict with Articles or By-laws

In the event of inconsistency between this Agreement and the Articles or By-laws, this Agreement shall
apply, and the Parties shall immediately make all changes to the Articles and By-laws as are necessary
and lawful to render them consistent with this Agreement.


3.                CONDUCT OF THE AFFAIRS OF THE CORPORATION

3.1             The powers of the Board to manage the affairs of the Corporation under the Articles and
By-laws of the Corporation, whether such powers arise from the CCC, the Articles, the By-laws or
otherwise, are hereby restricted so that the following acts may only be undertaken by the Corporation
with the approval of not less than 75% of all Shareholders:

          (a)      the sale, lease, transfer, mortgage, pledge or other disposition of all or substantially all
                   of the business or undertaking of the Corporation, or any of its subsidiaries;

          (b)      any increase, reduction or alteration in the authorized or issued capital of the
                   Corporation or the issue of any security or instrument containing a right to receive or
                   acquire shares of the Corporation;

          (c)      the consolidation, reorganization, merger or amalgamation of the Corporation with any
                   other company, association, partnership or legal entity;

          (d)      the taking or instituting of proceedings for the winding up, reorganization or dissolution
                   of the Corporation;

          (e)      the revocation or amendment of the Bylaws or Articles;

          (f)      the change in name of the Corporation;

          (g)      the repayment of loans made by Shareholders to the Corporation (unless on an equal
                   basis, pro rata);




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 57 of 79
                                                    -8-

          (h)      the payment of any dividend, bonus or other distribution to the Shareholders, (except as
                   may be contemplated in an employment agreement for the Principals in place from time
                   to time), or the redemption or repurchase of any Shares; and

          (i)      any material changes to terms of employment between the Corporation and non-arm’s
                   length parties.

3.2             The powers of the Board to manage the day to day affairs of the Corporation under the
Articles and By-laws of the Corporation, whether such powers arise from the CCC, the Articles, the By-
laws or otherwise, are hereby restricted in that such matters have been delegated to Hara and Berryessa,
provided Hara and Berryessa are not in breach of their respective Employment Agreement and such
Employment Agreements are in effect.

3.3               Directors

The Board shall initially consist of three (3) Persons. Each Shareholder shall vote all of its shares, and
shall take all other necessary and desirable actions within such Shareholder’s control (whether in its
capacity as a shareholder, director, member of a board committee or officer of the Company or
otherwise), and the Company shall take all necessary and desirable actions within its control (including,
without limitation, calling special board and shareholders’ meetings) to ensure that:

          (a)      one (1) of the members of the Board shall be an individual designated by Hara, who
                   shall initially be Eric Hara;

          (b)      one (1) of the members of the Board shall be an individual designated by Berryessa,
                   who shall initially be Bryce Berryessa;

          (c)      upon the funding of the amount under Subsection 6.03(h)(i) of the Share Purchase
                   Agreement, the number of directors of the Company will be increased to four and the
                   Buyer shall be entitled to designate an individual to serve as a member of the board of
                   directors of the Company. Upon the funding of the additional amounts under
                   Subsections 6.03(h)(ii) and (iii) of the Share Purchase Agreement, the Company shall
                   accept the resignation from a member of the board of directors (other than the one
                   designated by the Buyer) and the Buyer shall designate an additional individual to fill
                   the vacancy created thereby. Upon the Second Closing, the number of directors of the
                   Company will be increased to five and the additional seat will be reserved for the buyer
                   of the remaining 49% of the Company, if and when that occurs.

A vacancy created from time to time among the directors shall be filled in accordance with the above
provisions applied mutatis mutandis.

3.4               Meetings of the Board

Meetings of the Board shall be held at such times as the Board shall deem fit. The quorum for meetings
of the Board will be a majority of the Board consisting of at least one of the directors designated by Hara
or Berryessa, and upon the designation of a director by LVV Holdco, the quorum for meetings must also
include at least one of the directors designated by LVV Holdco.

3.5               No Casting Vote

The chair of any meeting of the Board or of the Shareholders shall not have a second or casting vote.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 58 of 79
                                                    -9-

3.6               Officers

The following Persons shall hold the offices of the Corporation shown below opposite their respective
names:

         Chief Executive Officer – Eric Hara
         President – Bryce Berryessa
         Secretary – Bryce Berryessa.

The directors may, from time to time, appoint additional Officers in accordance with the By-laws of the
Corporation, however, provided Hara and Berryessa are not in breach of their respective Employment
Agreement and such Employment Agreements are in effect, the directors may not appoint another in their
stead.

3.7               Execution of Instruments

All cheques, bills, notes, drafts or other instruments or documents for the purposes of binding the
Corporation in connection with its accounts and transactions with the Bank and all deeds, transfers,
assignments, agreements, contracts or obligations for and on behalf of and in the name of the Corporation
or relating to the property of the Corporation shall be signed by two directors, or such other individual or
individuals as may be authorized by the directors from time to time.

3.8               Expenses of Directors

The Corporation will pay the reasonable out-of-pocket expenses of the members of the Board incurred in
connection with acting in their capacities as directors of the Corporation.

3.9               Conflicts of Interest

An officer or director who is a party to, or is a director or officer of or has a material interest in any
company or business that is a party to, a material contract or proposed material contract with the
Corporation or an Affiliate shall disclose in writing to the Corporation, or request to have entered in the
minutes of the directors meeting, the nature and extent of his interest at the time and in the manner
provided by the CCC.

3.10              Indemnification by Corporation

The Corporation shall indemnify a director or an officer, a former director or officer or a person who acts
or acted at the Corporation’s request as a director or an officer of an Affiliate, and his heirs and legal
representatives, from and against all costs, charges and expenses, including an amount paid to settle an
action or satisfy a judgment, reasonably incurred by him in respect of any civil, criminal or administrative
action or proceeding to which he is made a party by reason of being or having been a director or officer of
the Corporation or such Affiliate, if:

          (a)      he acted honestly and in good faith with a view to the best interests of the Corporation;
                   and
          (b)      in the case of a criminal or administrative action or proceeding that is enforced by a
                   monetary penalty, he had reasonable grounds for believing that his conduct was lawful,




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 59 of 79
                                                      - 10 -

and as soon as practicable following the execution of this Agreement, the Corporation shall obtain
directors and officers liability insurance for each of the directors and senior officers of the Corporation
with coverage acceptable to the Board, acting reasonably.


4.                EMPLOYMENT AND MANAGEMENT MATTERS

4.1               Management Fee

The Parties agree that a Shareholder may provide certain management and consulting services to the
Corporation and that, in consideration thereof, the Corporation may pay a fee in such amount as may be
determined by the Board from time to time.

4.2               Non-Solicitation by Shareholder

Each Shareholder agrees not to induce or to attempt to induce or directly or indirectly to participate in the
inducement of, any employee of the Corporation to breach that employee's contract of employment with
the Corporation nor directly or indirectly to solicit, attempt to solicit, canvass or interfere with any Person
that is or was a customer of the Corporation, in every case for so long as the Shareholder remains a
shareholder of the Corporation and for a period of one (1) year following the date he or she ceases to be a
Shareholder.


5.                GENERAL PROVISIONS RELATING TO TRANSFERS

5.1               Restrictions on Transfer

Notwithstanding any other term of this Agreement, any of the Shareholders may offer and sell Shares
without the necessity of compliance with the provisions of section 7 to an Eligible Transferee so long as
such Eligible Transferee enters into and agrees to be bound by this Agreement to the same extent as the
Shareholder and agrees to pay any legal fees associated with such transfer.

5.2               Share Certificates

The Corporation will conspicuously mark all certificates for Shares issued to Shareholders with the
following legend:

                  The Corporation and the securities evidenced by this certificate are
                  subject to, and the disposition and transfer of such securities are
                  restricted by, a Shareholders' Agreement dated September 19, 2018,
                  copies of which may, at the request of any Shareholder of the
                  Corporation, be examined at the principal business office of the
                  Corporation during normal business hours. No shares may be
                  transferred and no disposition may be made of an interest in the
                  securities evidenced by this certificate except in compliance with the
                  Shareholders Agreement.

5.3               Transfers to Eligible Transferees




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 60 of 79
                                                    - 11 -

A Shareholder (in this Article called the "Transferor") may at any time or from time to time Transfer all
of its Shares to an Eligible Transferee of the Transferor provided that, at or prior to the time of such
Transfer:

          (a)      the Eligible Transferee enters into an agreement in writing with the other Parties in form
                   and substance satisfactory to them, acting reasonably, to be bound by the terms of this
                   Agreement as if the Eligible Transferee had entered into this Agreement in the place and
                   stead of the Transferor and to remain an Eligible Transferee of the Transferor for as long
                   as the Eligible Transferee shall have any registered or beneficial interest in any Shares;
                   and

          (b)      the Eligible Transferee delivers to the other Parties evidence satisfactory to them, acting
                   reasonably, that the Eligible Transferee is an Eligible Transferee of the Transferor and
                   that the agreement referred to in subsection 5.3(a) is a legal, valid and binding obligation
                   of the Eligible Transferee.

The Transferor shall at all times after the Transfer of any Shares to the Eligible Transferee be jointly and
severally liable with the Eligible Transferee for the observance and performance of the covenants and
obligations of the Eligible Transferee under this Agreement, shall cause the Eligible Transferee to remain
an Eligible Transferee of the Transferor for as long as such Eligible Transferee shall have any registered
or beneficial interest in any Shares and shall indemnify the other Parties against any loss, damage or
expense incurred as a result of the failure by the Eligible Transferee to comply with the provisions of this
Agreement.

5.4               Approval of Transfers

In respect of any transfer of Shares contemplated by or referred to in this Agreement, the Corporation
agrees to approve all such transfers, and if for any reason the Board fails to approve such transfers, then,
and without more, the powers of the directors in respect of the approval of that transfer are hereby
restricted and abrogated and the authority to approve any and all such transfers of Shares shall vest in the
Shareholders. All Shareholders hereby agree to approve any and all of such transfers and to execute any
documents or assurances that may be required to do so.

5.5               Representations and Warranties

In respect of any transfer of Shares contemplated by or referred to in this Agreement, the selling
Shareholder shall be deemed to represent and warrant to the purchaser, effective as at the closing, that:

          (a)      the Shares being purchased and sold are legally and beneficially owned by the selling
                   Shareholder and are free and clear of all mortgages, liens, charges, security interests,
                   adverse claims, pledges, encumbrances and demands of any nature whatsoever;

          (b)      no person, firm or corporation has any agreement or option or any right or privilege
                   (whether by law, pre-emptive or contractual) capable of becoming an agreement or
                   option for the purchase from the selling Shareholder of any of the Shares being
                   purchased and sold; and

          (c)      the purchase and sale of the Shares will not result in a breach of the provisions of any
                   agreement, indenture, deed, debenture, mortgage bond or other document or instrument
                   to which the selling Shareholder is a party or by which it is bound.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 61 of 79
                                                    - 12 -

The said representations and warranties shall survive the closing of the transfer.


6.                OPERATIONS AND FINANCING OF THE CORPORATION

6.1               Corporate Records

The Corporation shall keep proper books of account and make entries therein of all matters, terms,
transactions and things as are usually written and entered into books of account in accordance with
Section 1.4. Each Shareholder may examine and copy such books, subject to the provisions of Section
6.2. Each Shareholder shall at all times furnish to the Board correct information, accounts and statements
of and concerning all transactions pertaining to the Corporation without any concealment or suppression.

6.2               Records Confidential

Each Shareholder acknowledges that all records, material and information pertaining to the Corporation
and any copies thereof obtained by any Shareholder (other than information which the Corporation is
required to deliver to the Shareholders under the Act) are and shall remain the exclusive property of the
Corporation. For so long as the Corporation carries on business, each of the Parties shall keep in the
strictest confidence, not disclose and not use, without the consent of the Corporation or the Shareholder to
which the information relates, all non-public information pertaining to or concerning the Corporation and
the Shareholders including all budgets, forecasts, analyses, financial results, costs, margins, wages and
salaries, bids and other business activities, all supplier and customer lists, all non-public intellectual
property including trade secrets, unfiled patents, trade-marks, technical expertise and know-how,
documentation including standard terms and agreements and all other information not generally known
outside the Corporation except to Persons through business dealings with the Corporation. However, no
Party shall be obliged to keep in confidence or shall incur any liability for disclosure of information
which:

          (a)      was already in the public domain or comes into the public domain without any breach of
                   this Agreement;

          (b)      is required to be disclosed pursuant to applicable laws or pursuant to policies or
                   regulations of any regulatory authority or private or public body having jurisdiction over
                   a Party or of which the Party is a member;

          (c)      is required to be disclosed in any valuation or legal proceeding under this Agreement; or

          (d)      is made to a professional or other adviser to such disclosing Party, in which event such
                   disclosing Party shall, so far as reasonably possible, cause the recipient to comply with
                   the terms of this Agreement as if it were a Party.

6.3               Accountants

The directors shall initially appoint Collins Barrow, Chartered Accountants, as Accountants. If, in respect
of any financial year of the Corporation, the Corporation otherwise qualifies for an exemption from the
requirements of the Act regarding the appointment of an auditor, each Shareholder shall execute and
deliver to the Corporation a written consent to such exemption in respect of that year, and the directors
shall direct the Accountants to prepare such financial statements for the Corporation as may be required
by the Corporation. In any other financial year, the Corporation shall direct the Accountants to audit the
financial statements of the Corporation. The Corporation and the directors shall afford the Accountants




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 62 of 79
                                                    - 13 -

access to all books of account, records, vouchers, cheques, papers and documents of or which may relate
to the Corporation, including those of the directors (but only to the extent that the books, records,
vouchers, cheques, papers and documents relate to the Corporation).

6.4               Banking

The Corporation shall maintain one or more bank accounts at the Bank as the directors may from time to
time determine. All bank accounts shall be kept in the name of the Corporation. All monies received
from time to time for the account of the Corporation shall be paid immediately into such bank accounts
for the time being in operation, in the same drafts, cheques, bills or cash in which they are received.

6.5               Financing

Additional funds required for the purposes of the Corporation shall generally be obtained from time to
time through loans made by the Corporation from the Bank or another lender or lenders. The decision as
to whether such funds are required, from whom such funds will be borrowed and the terms and conditions
of such borrowing shall be determined by the directors. Each Shareholder agrees to use reasonable efforts
to assist the Corporation to obtain such funds and to execute and deliver all necessary documents and
statements as may be required by such bank or other lender, but no Shareholder shall be required to
guarantee the indebtedness of the Corporation to any lender or other lender or to provide any other
personal covenants or security for such indebtedness or to subordinate any claims that he may have
against the Corporation to such indebtedness.


7.                RIGHT OF FIRST REFUSAL

7.1               Restriction on Transfer

Subject to section 5, a Shareholder wishing to transfer any or all of their Shares (the "Proposing
Transferor") must first give notice in writing (the "Transfer Notice") to the other Shareholders of his
intention to transfer in accordance with this Article. With respect to a corporate Shareholder, a
disposition of the securities of a corporate Shareholder by the party which Controls such corporate
Shareholder shall constitute a transfer of Shares for the purposes of this Section 7.

7.2               Transfer Notice

The Transfer Notice:

          (a)      must specify the price (which may only be for cash) and the terms of payment upon
                   which the Proposing Transferor is prepared to transfer the Shares;

          (b)      will constitute an offer by the Proposing Transferor to the Shareholders to sell his Shares
                   on the terms as contained in the Transfer Notice;

          (c)      will appoint the Corporation as its or his agent for the sale thereof to any other
                   Shareholder or Shareholders at the price and upon the terms of payment specified in the
                   Transfer Notice, and shall include a covenant to pay for any legal costs associated with
                   such transfer;

          (d)      must state whether or not the Proposing Transferor has had an offer to purchase the
                   Shares or any of them from, or proposes to sell the Shares or any of them to, any




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 63 of 79
                                                    - 14 -

                   particular person who may or may not be a Shareholder and, if so, the name and
                   addressee of such person or persons; and

          (e)      will not be revocable except with the sanction of a majority of the Board.

7.3               Corporation's Acceptance

Upon receipt of the Transfer Notice, the Corporation will have a period of 15 calendar days from the date
of such receipt to advise the Proposing Transferor whether the Corporation is willing to accept the offer
of the Proposing Transferor to sell the Proposing Transferor’s Shares at the price and upon the terms
specified in the Transfer Notice.

7.4               Shareholders’ Acceptance

If, upon the expiration of the 15 calendar day notice period referred to in subsection 7.3 above, the
Corporation has not accepted the offer from the Proposing Transferor, the remaining Shareholders will
have a period of thirty (30) Business Days from the date of such receipt to advise the Proposing
Transferor whether a particular Shareholder is willing to accept the offer of the Proposing Transferor to
sell the Proposing Transferor’s Shares at the price and upon the terms specified in the Transfer Notice,
and if so, the maximum number of Shares he is willing to purchase, including any additional Shares
beyond his pro rata entitlement (if acceptances are not received from other Shareholders). The number of
Proposing Transferor’s Shares each party accepting the offer may purchase shall be the pro rata amount
with respect to all those parties accepting the offer.

7.5               Apportionment of Shares

If, upon the expiration of the 30 calendar day notice period referred to in subsection 7.4 above, the Board
has received from the other Shareholders entitled to receive the Transfer Notice sufficient acceptances to
take up the full number of Shares offered by the Transfer Notice, the Board will then apportion the Shares
so offered among the Shareholders so accepting, equally pro rata in accordance with the number of
Shares then held by them, but only up to the maximum number of Shares the Shareholder has indicated in
the Transfer Notice it is willing to purchase.

7.6               Additional Shares

If not all of the Shareholders entitled to receive the Transfer Notice accept the offer in the Transfer Notice
to purchase their full pro rata allotment, the Board will apportion the unaccepted balance of Shares so
offered pro rata according to the number of Shares they hold among any Shareholders who have stated in
their acceptance that they will purchase additional Shares beyond their pro rata entitlement, up to the
maximum amount stated and, where there are not enough remaining Shares to fill the acceptances for
additional Shares, the Board will apportion such additional Shares among them pro rata according to the
number of Shares they then hold.

7.7               Insufficient Acceptances

If the Board has not received sufficient acceptances to take up the full number of Shares offered by the
Transfer Notice, it may, but only with the consent of the Proposing Transferor (who will not be obliged to
sell to the other Shareholders in the aggregate less than the total number of Shares offered by the Transfer
Notice), apportion the Shares so offered among the Shareholders so accepting the offer pro rata in
accordance with the number of Shares then held by them, but only up to the amount such Shareholders
have respectively indicated they are willing to purchase.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 64 of 79
                                                    - 15 -

7.8               Binding Agreement

Upon any such apportionment being made under subsection 7.5. 7.6 or 7.7, the Proposing Transferor will
be bound upon payment of the Purchase Price for the Shares to transfer the Shares to the respective
Shareholders to whom the Board has apportioned the Shares.

7.9               Payment

The Shareholders accepting the offer in the Transfer Notice and to whom the Board has apportioned the
Shares under subsection 7.5, 7.6 or 7.7 must take up and pay for the Shares on the later of the date set out
in the Transfer Notice and 15 calendar days from the date of the expiry of the 30 calendar day notice
period referred to in subsection 7.4.

7.10              Failure to Transfer

If the Proposing Transferor, having become bound under Article 7 to transfer any Shares, fails to transfer
any Share or Shares, the Corporation may receive the purchase money for that Share or those Shares and
shall, upon receipt, cause the name of the purchasing Shareholder to be entered in the register as the
holder of the Share(s) and cancel the certificate of the Share(s) held by the Proposing Transferor, whether
or not the certificate is produced to the Corporation and will hold such purchase money in trust for the
Proposing Transferor against delivery of the cancelled certificate or evidence acceptable to the
Corporation of its loss and such indemnity or bond as the Corporation may require. The Corporation is
hereby granted a limited power of attorney to carry out, on behalf of the Proposing Transferor, the
Proposing Transferor's obligations under this Article 7, including but not limited to, the right to endorse
for transfer, any share certificates representing the Share or Shares.

7.11              Validity

The receipt by the Corporation of the purchase money shall be good discharge to the purchasing
Shareholder and, after its name has been entered in the register, the validity of the proceedings may not be
questioned by any party hereto.

7.12              Sale by Proposing Transferor

          (a)      If all of the Shares offered are not accepted by the Shareholders under the preceding
                   provisions within 30 calendar days from the date of delivery of the Transfer Notice by
                   the Corporation to the Shareholders under subsection 7.4, and the Proposing Transferor
                   has refused to sell less than the total number of Shares offered, the Proposing Transferor
                   will be entitled to, subject to the provisions of section 12, for a period of 90 calendar
                   days following the expiry of that 30 calendar day period, to sell all the Shares so offered
                   to any person on the same terms as specified in the Transfer Notice, except for the price,
                   which may not be less than that specified in the Transfer Notice.

          (b)      If all of the Shares offered are not accepted by the Shareholders under the preceding
                   provisions within 30 calendar days from the date of delivery of the Transfer Notice by
                   the Corporation to the Shareholders under subsection 7.4, and the Proposing Transferor
                   has consented to sell to Shareholders less than the total number of Shares offered by the
                   Transfer Notice, or if any Shareholder fails to take up and pay for any Shares within the
                   time specified in subsection 7.9, the Proposing Transferor shall be entitled to, subject to
                   the provisions of section 12, for a period of 90 calendar days following the expiry of that
                   30 calendar day period to transfer, subject to approval by the Board, to any person such




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 65 of 79
                                                       - 16 -

                   of the Shares so offered as are not sold at on the same terms as specified in the Transfer
                   Notice, except for the price, which price may not be less than that specified in the
                   Transfer Notice.

7.13              Shares Not Sold

Any Shares not sold by the Proposing Transferor within the 90 calendar day period referred to in section
7.12 will continue to be subject to the restrictions in this Article 7.


8.                TRANSFER UPON DEATH OR DISABILITY

8.1               Rights to Purchase

If any individual Shareholder or Controlling shareholder of a corporate Shareholder dies during the term
of this Agreement (a "Deceased Shareholder") or becomes a Disabled Shareholder; such Deceased or
Disabled Shareholder (or the corporate Shareholder controlled by such Deceased or Disabled
Shareholder) and each Eligible Transferee of such Shareholder (collectively, the "Vendor"), will be
deemed to have given to the Corporation an irrevocable Transfer Notice under subsection 7.1 on the date
of that Shareholder’s death or the date the Shareholder became a Disabled Shareholder, as the case may
be, constituting the offer in section 7.2(b) and making the appointment in section 7.2(c). Notwithstanding
the provisions of this section, in the event the Deceased or Disabled is Hara or Berryessa, his respective
spouse shall have the first right to a transfer of the shares held by such Shareholder.

8.2               Purchase Price

For the purposes of a purchase under this section, the price for the Vendor's Shares will be the Fair
Market Value of the Shares as of the date of death or disability, determined as follows:


Price of Shares                          *Number of Shares held by a Vendor                 Fair Market
                      =                                                                 X
                                         Total Number of Shares Outstanding                 Value of
                                                                                            Corporation

(the "Share Purchase Price"). For greater certainty, no Shareholder shall be required to purchase the
Shares, but shall have the option to do so.

8.3               Deceased Shareholder

On deemed receipt by the Corporation of a Transfer Notice under subsection 8.1, the provisions of
subsections 7.3 to 7.9 inclusive will apply mutatis mutandis, but, if the Shareholder becomes a Deceased
Shareholder, the Corporation will be deemed to have accepted the Transfer Notice (and in such case, it
shall have the right to assign its rights to the surviving Shareholder).

8.4               Valuation

Unless the Fair Market Value is agreed to in writing by the Shareholders, the Corporation and the Vendor
(or his personal representative) within 30 Business Days after receipt or deemed receipt of a Transfer
Notice, the Corporation will engage an independent valuator (the "Valuator") to provide a determination
of Fair Market Value.

8.5               Valuator



{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 66 of 79
                                                    - 17 -

The Corporation will co-operate fully with the conduct of a valuation under this section and will provide
to the Valuator access to all documents and will make available to the Valuator all personnel, accountants,
lawyers, experts and other agents during normal business hours as the Valuator reasonably requires to
determine the Fair Market Value.

8.6               Binding Valuation

The determination of Fair Market Value by a Valuator under this section 8 will be final and binding on all
parties to this Agreement.

8.7               Fees of Valuator

The Corporation and the Shareholders that are not in agreement with the determination of Fair Value will
share equally with the Corporation in the reasonable fees and expenses of a Valuator appointed under this
section 8, and in the case of the purchase of Shares from a Shareholder and/or his Eligible Transferees if
the Vendor is a Deceased Shareholder or a corporation controlled by a Deceased Shareholder, who is also
a Principal on whose life the Corporation holds a life insurance policy, the payment will be made from the
proceeds of the Life Insurance as costs of the purchase.


9.                TAG ALONG RIGHT AND FURTHER RESTRICTIONS ON TRANSFER OR
                  HYPOTHECATION TO THIRD PARTIES

9.1               General Offer To Buy

In addition to the restrictions set out in section 7, no Shareholder may sell or transfer any Shares, other
than pursuant to subsection 5.1 unless:

          (a)      the purchaser concurrently offers to purchase all of the Shares held by all the
                   Shareholders at the same prices and on the same conditions in relation to each class of
                   Share (the "General Offer");

          (b)      the General Offer is open for acceptance by the Shareholders for not less than 30
                   calendar days;

          (c)      the purchaser does not purchase any Shares while the General Offer is open for
                   acceptance; and

          (d)      the purchaser completes the purchase and sale of Shares tendered under the General
                   Offer within 10 Business Days of the expiry of the time for acceptance of the General
                   Offer.

9.2               Failure to Purchase

If a person who has made a General Offer fails to purchase any Shares tendered under the General Offer,
none of the Shareholders will sell their Shares to that person and the Corporation is not bound to record
the transfer of any of those Shares to that person.

9.3               Prohibition on Pledge of Shares

Unless the transfer is to the Corporation or pursuant to subsection 5.1 or sections 7, 8 or 13, no
Shareholder will sell, assign, transfer, pledge, mortgage, charge, create a security interest in, hypothecate,



{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 67 of 79
                                                   - 18 -

option or otherwise dispose of, encumber or deal with any of their Shares, except with the prior written
consent of the Board.

9.4               Completion of General Offer

Once a General Offer has been made, no Shareholder may transfer its or his Shares until the General
Offer is withdrawn, completed or fails to be completed within the time required for completion.


10.               DRAG-ALONG RIGHT

10.1              Drag-Along Notice

If a group of Shareholders holding, in the aggregate, more than 66 2/3% of the issued and outstanding
Shares; (in each case the "Selling Shareholders") propose to sell all of their respective Shares on a cash
basis, to any arm’s length person, firm or corporation (a "Third Party"), and if there will be no change to
the terms of remuneration under an employment agreement for any of the Selling Shareholders or any
other benefit which may be received by a Selling Shareholder which is not paid equally pro rata by the
Third Party to the other Shareholders in conjunction with the sale (other than the full or partial repayment
of indebtedness or other obligations owing to the Shareholder by the Corporation), then the Selling
Shareholder or Shareholders will have the right, exercisable on 30 calendar days prior written notice (the
"Drag-Along Notice"), to require each of the other Shareholders to sell all of their Shares to the Third
Party on the same terms and conditions, including the per share price (for each class of Share) and the
date of sale, as are received by the Selling Shareholder or Shareholders under the offer from the Third
Party, a copy of which will be included with the Drag-Along Notice.

10.2              Delivery of Shares

Within 30 calendar days after the receipt of the Drag-Along Notice, the other Shareholders will deliver to
the designated representative of the Selling Shareholder or Shareholders a share certificate or certificates
representing all of their Shares (the "Drag-Along Shares"), together with a limited power of attorney
authorizing the Selling Shareholder or Shareholders to sell or otherwise dispose of the Drag-Along Shares
pursuant to the terms of the offer from the Third Party.

10.3              Completion of Sale

The sale or disposition described in the Drag-Along Notice must be completed within 180 calendar days
after receipt of the Drag-Along Notice.

10.4              Failure to Close

If, at the end of the 180 calendar day period referred to in section 10.3, the sale or other disposition has
not been completed, then the Selling Shareholder or Shareholders will return to the other Shareholders all
certificates and all powers of attorney delivered for sale under section 10.2 and each of the restrictions on
sale in this Agreement with respect to Shares owned by the Selling Shareholder or Shareholders will
again be in effect (unless the 180 calendar day period is extended with the consent of the other
Shareholders).




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 68 of 79
                                                     - 19 -

10.5              Additional Compensation

If, at any time within 2 years following a sale of Drag-Along Shares, the direct or indirect remuneration paid
by the Third Party to a Selling Shareholder as compensation for the Drag-Along Shares (including, without
limitation, stock options or similar rights to purchase securities of the Third Party valued at the time they are
issued or granted) is increased by an amount, which is more than 5% of the total that such Selling
Shareholder received from the sale of his or her Shares to any Third Party, the Selling Shareholder must
share such benefit equally pro rata with the other Selling Shareholders and the Sellers of the Drag-Along
Shares and will direct the Third Party to pay such direct or indirect remuneration directly to the other Selling
Shareholders and sellers of the Drag-Along Shares. For greater certainty, this clause shall not apply to a
Selling Shareholder who becomes an employee of the Third Party and such compensation is fairly
characterized within the course of the Selling Shareholder’s employment with the Third Party.

11.               PRE-EMPTIVE RIGHTS

11.1              Offer to Purchase

Before allotting any new Shares in its capital, the Corporation must offer those Shares pro rata to the
Shareholders (the "Offer") by written notice to the Shareholders to their last address on the records of the
Corporation in accordance with section 14 (the "Notice").

11.2              Notice

The Notice must specify the number of Shares offered, the price for the Shares and the time for
acceptance which will not be less than 10 Business Days from the day the Notice is given.

11.3              Issuance of Shares

After the expiration of the time for acceptance of the Offer or on receipt of written confirmation from the
Shareholders to whom the offer is made that they decline to accept the Offer, and where there are no
Shareholders holding Shares who should first receive an Offer, the Corporation may, for 90 calendar days
thereafter, offer Shares to the persons and in the manner it thinks most beneficial to the Corporation; but
the offer to those persons shall not be at a price less than, or on terms more favourable than, the Offer to
the Shareholders.

11.4              Waiver

A Shareholder may, by instrument in writing, waive the right to be offered any specified allotment of
Shares, but a Shareholder may not waive generally his right to be offered Shares as referred to in
subsection 11.1.

11.5              Stock Option Plan Exempt

The provisions of Article 11 shall not apply to any Shares or options issued to employees of the
Corporation pursuant to the Corporation's employee stock option plan.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 69 of 79
                                                     - 20 -

12.               DEFAULT

12.1              Breach

If any of the following events occurs in respect of a Shareholder (and in relation to a corporate
Shareholder, "Shareholder" shall refer to the corporation itself and to its Controlling shareholder) (each a
"Defaulting Shareholder") (the other Shareholders being "Non-Defaulting Shareholders") it shall be
considered a default of this Agreement (a "Breach") by the Defaulting Shareholder:

          (a)      if a Shareholder fails to observe, perform or carry out any of the obligations hereunder
                   and such failure continues for 30 calendar days after the Notifying Shareholder has in
                   writing demanded that such failure be cured under subsection 13.1;

          (b)      if a Shareholder discloses material Confidential Information (as determined by the
                   Board) about the Corporation to any person, firm, corporation or other entity which
                   provides services substantially similar to those services provided by the Corporation;

          (c)      if a Shareholder has proceedings instituted against it for the its dissolution or winding-up
                   (if a corporate Shareholder) or has a certificate of dissolution issued with respect to it (if
                   a corporate Shareholder) or such corporate Shareholder is otherwise dissolved and its
                   corporate status terminated in its jurisdiction of incorporation;

          (d)      if a Shareholder becomes a bankrupt or is adjudged to have committed an act of
                   bankruptcy or makes an assignment for the benefit of creditors or otherwise;

          (e)      if a Shareholder has a receiver, receiver manager or other person with similar powers
                   appointed in respect of all or substantially all of the property of a Shareholder unless the
                   same is diligently and bona fide opposed and security satisfactory to the other
                   Shareholders (acting reasonably) is posted;

          (f)      if a Shareholder has any if its Shares seized or attached in any way for the payment of
                   any judgment or order;

          (g)      if a Shareholder becomes a mentally incompetent person or a missing person, both as
                   defined in applicable laws, or becomes a dependent adult under applicable laws, or is the
                   subject of any similar or equivalent adjudication any jurisdiction;

          (h)      if an application or proceeding under matrimonial legislation is commenced by a
                   Shareholder (or the Controlling shareholder of a corporate Shareholder) or the spouse,
                   former spouse or dependent of a Shareholder (or the Controlling shareholder of a
                   corporate Shareholder) to determine the entitlement of such spouse, former spouse or
                   dependent to a payment in respect of the net family property of such Shareholder (or the
                   Controlling shareholder of a corporate Shareholder) or to support from such Shareholder
                   (or the Controlling shareholder of a corporate Shareholder) (in each case, the "Relevant
                   Shareholder"); and the Relevant Shareholder shall not have produced evidence
                   reasonably satisfactory to the Board within thirty (30) calendar days of the date on
                   which such application or proceeding is commenced that the claims of such spouse,
                   former spouse or dependent to such payment or support can be settled without, in any
                   way, directly or indirectly, affecting, encumbering or interfering with the holding or
                   voting of Shares by the Relevant Shareholder; or




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 70 of 79
                                                   - 21 -

          (i)      if a Shareholder effects any other transfer, sale, assignment, transmission, bequest,
                   inheritance, mortgage, encumbrance or other disposition of Shares having the result
                   (directly or indirectly and either immediately or subject to the happening of any
                   contingency) of changing the identity of any Shareholder (or any Controlling
                   shareholder of a corporate Shareholder, from the Controlling shareholder exercising
                   control of such corporate Shareholder) as of the date of execution of this Agreement
                   unless otherwise permitted pursuant to the provisions of this Agreement.

12.2              Actions Following Breach

12.3             Upon the occurrence of a Breach, the Non-defaulting Shareholders may do any one or
more of the following:

          (a)      pursue any remedy available to the Non-Defaulting Shareholders in law or equity, it
                   being acknowledged by each of the Shareholders that specific performance, injunctive
                   relief (mandatory or otherwise) or other equitable relief may be the only adequate
                   remedy for a Breach;

          (b)      take all actions in their own names or in the name of the Defaulting Shareholder or the
                   Corporation as may reasonably be required to cure the Breach, in which event all
                   payments, costs and expenses incurred therefor will be payable by the Defaulting
                   Shareholder to the Non-Defaulting Shareholders on demand with interest;

          (c)      implement the Buy-Out of Defaulting Shareholder Procedure as set out in the following
                   section; or

          (d)      waive the Breach provided, however, that any waiver of a particular Breach will not
                   operate as a waiver of any subsequent or continuing Breach.


13.               BUY-OUT OF DEFAULTING SHAREHOLDER

13.1              Default Notice

If a Shareholder has committed a Breach, any other Shareholder (the "Notifying Shareholder") may give
to the Defaulting Shareholder notice of default (the "Default Notice").

13.2              Remedy

On receipt of a Default Notice, the Defaulting Shareholder will have 30 calendar days to remedy or cure
the Breach. Whether a Breach has been remedied or cured will be determined by majority vote of the
Board provided that if the Defaulting Shareholder (or its Controlling shareholder, if a corporate
Shareholder) is a director, he or she shall not have the right to vote.

13.3              Failure to Cure

If the Breach of a Defaulting Shareholder has not been substantially cured to the satisfaction of the Board
in accordance with section 13.2 and within the period referred to in subsection 13.2, the Notifying
Shareholder may give to the Defaulting Shareholder and each Non-Defaulting Shareholder notice of its
intention to purchase the Shares of the Defaulting Shareholder (the "Purchase Notice") and, on receipt of
the Purchase Notice, the Defaulting Shareholder will be bound to sell its Shares on the terms set out in




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 71 of 79
                                                  - 22 -

this section. The Shares of the Defaulting Shareholder shall include all Shares held by the Defaulting
Shareholder’s respective Eligible Transferees.

13.4              Purchase Price

The price for the Shares of the Defaulting Shareholder shall be the price per share determined by
multiplying 95% of the Fair Market Value of the Corporation as at the date the Purchase Notice is
received by the Defaulting Shareholder, determined pursuant to subsection 13.14 by a fraction, the
numerator of which is the number of Shares of the Defaulting Shareholder and the denominator of which
is the total number of issued Shares of the Corporation. The Notifying Shareholder will pay the Purchase
Price for the Shares in cash by certified cheque, bank draft, solicitors trust cheque or other method of
providing immediately available funds.

13.5              Non Application

The provisions of sections 7 and 9 will not apply to a sale of Shares of a Defaulting Shareholder under
this section, and after receipt of a Default Notice, a Defaulting Shareholder may not implement the sale
procedure in section 7 and the purchase and sale of Shares pursuant to a sale procedure then underway
may not be completed until the Breach has been substantially cured within the period referred to in
subsection 13.2 or until the Default Notice is withdrawn.

13.6              Notice to Purchase

Within 10 Business Days following receipt of the Purchase Notice, each of the Non-Defaulting
Shareholders may give notice in writing to the Corporation that it wishes to purchase Shares of the
Defaulting Shareholder and the maximum number of Shares that it will purchase including any additional
Shares which he wishes to purchase beyond his pro rata entitlement.

13.7              Apportionment of Shares

The Notifying Shareholder will apportion the Shares to be purchased among the Non-Defaulting
Shareholders giving notice under subsection 13.6 as nearly as possible pro rata according to the number
of Shares they then hold in the Corporation, subject to the maximum number of Shares that each Non-
Defaulting Shareholder indicates it will purchase, and will notify the Non-Defaulting Shareholders of the
allocation within two Business Days of the expiry of the period set out in subsection 13.5.

13.8              Unclaimed Shares

If one or more of the Non-Defaulting Shareholders does not elect to purchase his full pro rata entitlement
to the Shares of the Defaulting Shareholder, the Notifying Shareholder will apportion the Shares not taken
up (the "Unclaimed Shares") among any Non-Defaulting Shareholders who have given notice that they
wish to purchase additional Shares beyond their pro rata entitlement, up to the maximum amount stated
in such notices, and, where there are not enough Unclaimed Shares to fill the notices for the purchase of
additional Shares, the Notifying Shareholder will apportion the Unclaimed Shares among such Non-
Defaulting Shareholders pro rata according to the number of Shares they then hold.

13.9              Closing

The Closing of the purchase and sale of the Shares of the Defaulting Shareholders will be made within 20
Business Days of the expiry of the period set out in subsection 13.6.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 72 of 79
                                                   - 23 -

13.10             Failure to Pay

If any of the Non-Defaulting Shareholders fails to tender payment for any Shares at the Closing, the
Notifying Shareholder will have the right to purchase such Shares or may allocate such Shares to the
Non-Defaulting Shareholders as if they were Unclaimed Shares pursuant to subsection 13.8.

13.11             Transfer Of Shares

At the Closing the Defaulting Shareholder will execute and deliver to the Notifying Shareholder all
transfer documents necessary to transfer his Shares to the Notifying Shareholder (or any assignee the
Notifying Shareholder may designate) free and clear of all charges, liens and encumbrances, and until the
execution and delivery thereof, the Defaulting Shareholder shall not be entitled to any benefits under this
Agreement including the right to receive the Purchase Price for his Shares.

13.12             Termination of Rights

From and after the Closing all rights of the Defaulting Shareholder under this Agreement, except for those
contained in this section, will terminate and be at an end.

13.13             Assignment

The Notifying Shareholder is entitled to assign to any one or more other Shareholders any part or all of its
rights to purchase the Shares of the Defaulting Shareholder without the consent of the Defaulting
Shareholder in such manner and upon such terms as the Notifying Shareholder in its sole discretion
determines to be appropriate.

13.14             Valuation

Unless the Fair Market Value is agreed to by the Defaulting Shareholder and the Non-Defaulting
Shareholders, the Corporation will on the date the Purchase Notice is given pursuant to subsection 13.3,
engage a qualified independent chartered business valuator to provide a determination of Fair Market
Value on or before the date for closing in subsection 13.9.

13.15             Cooperation

The Corporation will co-operate fully with the conduct of a valuation under this section and will provide
to the valuator access to all documents and will make available to the valuator all personnel, accountants,
lawyers, experts and other agents during normal business hours as the valuator reasonably requires to
determine the Fair Market Value.

13.16             Value Conclusive

The determination of Fair Market Value by a valuator under this section 13 will be final and binding on
all parties to this Agreement.

13.17             Payment of Fees

The Corporation and the Defaulting Shareholder will each pay 50% of the reasonable fees and expenses
of the valuator appointed pursuant to subsection 13.14.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 73 of 79
                                                     - 24 -

14.               CONFIDENTIALITY

14.1              Confidential Information

Each Shareholder agrees that:

          (a)      the Shareholder shall hold all Confidential Information in trust and for the use and
                   benefit of the Corporation. The Shareholders shall ensure that Confidential Information
                   shall not be disclosed, except as provide for in subsection 14.1(b);

          (b)      the Shareholder shall not, except:

                  (i)      with the prior written consent of the Board;

                  (ii)     if the Shareholder is required to disclose by law or by an order of any
                           government body, court, tribunal or authority having jurisdiction over the
                           Shareholder; or

                  (iii)    insofar as may be reasonably necessary in the course of performing the
                           Shareholder’s duties on behalf of the Corporation in a case where a Shareholder
                           is also a director, officer or employee of, or an authorized agent acting on behalf
                           of the Corporation;

                  directly or indirectly, reproduce, take, remove, disclose to any person or use for any
                  purpose not related to the business of affairs of the Corporation, any Confidential
                  Information; and

          (c)      the Shareholder shall deliver to the Corporation on demand the originals and all copies
                   of any Confidential Information which are in the possession of the Shareholder or under
                   the Shareholder’s control, including any papers, drawings, plans, records, documents,
                   discs, tapes, films, cards or other recording media or other goods or items containing or
                   incorporating any Confidential Information, and all other property of any kind or nature
                   of the Corporation.

14.2              Disclosure

Each Shareholder agrees that:

          (a)      in the course of carrying on its business, from time to time the Corporation creates, has,
                   acquires or controls Confidential Information and the Corporation makes available the
                   Confidential Information to the Shareholder for use in relation to the business and affairs
                   of the Corporation, but for no other purpose;

          (b)      Confidential Information constitutes a valuable part of the Corporation’s property;

          (c)      the disclosure of Confidential Information to persons not authorized by the Board to
                   receive same, including competitors of the Corporation, former directors, officers or
                   employees of the Corporation, or members of the general public, may be highly
                   detrimental to the best interests of the Corporation; and




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 74 of 79
                                                     - 25 -

          (d)      it would be difficult to measure the damage to the Corporation flowing from any breach
                   by the Shareholder of the provisions set forth in section 14.1(a) and that money damages
                   would therefore be an inadequate remedy for such breach.

14.3              Breach

Having regard to section 14.2, each Shareholder agrees that if he or it breaches any provision section
14.1, the Corporation shall be entitled, in addition to all other remedies the Corporation may have, to an
injunction or other appropriate court order or order of another government body, tribunal or authority
having jurisdiction (whether in law or by virtue of this Agreement) over the Shareholder, so as to restrain
any such breach by the Shareholder, without the Corporation showing or proving any actual damage
sustained by the Corporation.


15.               NOTICE

15.1              Notices

All notices and other communications required or permitted pursuant to or in relation to this Agreement
shall be in writing and shall be:

          (a)      personally served upon the addressee or an officer or director of a corporate addressee,
                   in which case such notice or other communication shall conclusively be deemed to have
                   been given to the addressee at the time of such service; or

          (b)      sent by postage prepaid first class mail addressed to the addressee as listed as its most
                   current address in the minute book of the Corporation, in which case such notice or
                   other communication shall conclusively be deemed to have been given to the addressee
                   upon the expiration of the 7th calendar day, excluding Saturdays, Sundays and statutory
                   holidays, free from interruption in the postal service from the date of mailing. If the
                   postal service is interrupted due to a strike, lockout or other cause, whether at the time of
                   such mailing or during the said period of 7 calendar days from the date of mailing,
                   service of such notice or other communication shall not be effective unless given in
                   accordance with the provisions of subsection 15.1.


16.               GENERAL

16.1              Relationship of the Parties

Nothing in this Agreement will be deemed to constitute any Shareholder as a partner of or joint venturer
with another Shareholder, nor, except as otherwise expressly provided herein, the agent or legal
representative of another Shareholder, nor to create any fiduciary relationship between the Shareholders.

16.2              Obligations Joint and Several

The rights, duties, obligations and liabilities of the parties are several and not joint or collective.

16.3              Time

Time is of the essence of this Agreement.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 75 of 79
                                                    - 26 -

16.4              Amendment

No amendment of this Agreement will be effective unless made in writing and signed by the Parties.

16.5              Terms of Agreement

Subject to the terms and conditions of this Agreement, the rights and obligations of a Shareholder under
this Agreement shall terminate at such time as such Shareholder is no longer the beneficial owner of any
Shares. This Agreement shall terminate upon any one of the following events occurring:

          (a)      the bankruptcy of the Corporation or upon the winding up or dissolution of the
                   Corporation; or

          (b)      the execution of any agreement of termination in writing by all of the parties hereto.

16.6              Further Assurances

The parties agree to make, execute and deliver any and all further assurances or other documents
necessary to give full force and effect to the meaning and intent of this Agreement.

16.7              Arbitration

All disagreements arising among any Shareholders or between any Shareholder(s) and the Corporation
with respect to this Agreement or any matter arising hereunder shall be finally settled by arbitration, by
which each Shareholder and the Corporation agrees to be bound. Such arbitration shall be conducted by a
single arbitrator in accordance with the Arbitration Act (Alberta). All arbitrations shall be conducted in
Calgary, Alberta or at such other place as the Shareholders may from time to time agree upon.

16.8              Applicable Law

This Agreement shall be subject to and governed by the laws of Alberta. The parties hereto agree to
attorn to the exclusive jurisdiction of the courts of Alberta.

16.9              Revocation of Previous Agreements

The parties hereto revoke all previous agreements, written or oral, into which they have entered
respecting the Shares of the Corporation.

16.10             Precedence Over Corporation's Articles And Bylaws

As between the Shareholders and the Corporation, the provisions of this Agreement will take precedence
over the provisions of the Articles and By-laws of the Corporation.

The parties hereto agree to do all acts and things reasonably necessary to effect compliance with or
waiver of the restrictions on the transfer of Shares contained in the Articles and By-laws of the
Corporation to give effect to any transfer or intended transfer of Shares required or permitted to be made
and recorded as a result of the application of the provisions of this Agreement in order that,
notwithstanding such restrictions, the terms and conditions of this Agreement may be carried out.




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 76 of 79
                                                      - 27 -

16.11             Assignment Restricted

Except as otherwise expressly provided herein, neither this Agreement nor any of the rights, privileges or
advantages granted by this Agreement to any of the parties hereto shall be capable of assignment by any
party hereto without the prior express written consent of the other parties hereto.

16.12             Non-Waiver

If a party to this Agreement overlooks, waives or condones a breach, default or non-observance of this
Agreement by another party, it will not relieve the other party from or constitute a waiver or condonation
of any continuing or subsequent default, breach or non-observance of this Agreement.

16.13             Enurement

This Agreement enures to the benefit of and is binding upon the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

16.14             Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect to the subject matter of
this Agreement and supersedes all prior negotiations, undertakings, representations and understandings
between such parties.

16.15             Scope of Directors’ Rights, Duties, Powers and Obligations

This Agreement constitutes a written agreement among all of the shareholders of the Corporation
restricting the powers of the directors to manage or supervise the management of the business and affairs
of the Corporation. Accordingly, to the extent set out herein, the directors are hereby relieved of their
rights, duties, powers and obligations as directors with respect to the management of the business and
affairs of the Corporation and to the extent set out herein, such rights, duties, powers and obligations are
hereby assumed by the Shareholders.

16.16             Counterpart Execution

This Agreement may be executed and delivered in counterparts with the same effect as if all parties had
executed and delivered the same copy, and when each party has executed and delivered a counterpart, all
counterparts together shall constitute one Agreement.

                                   [remainder of page intentionally left blank]




{W:/DOCS/7765.001/08/00519709.DOC / 3}
            Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 77 of 79
                                               - 28 -


IN WITNESS of this Agreement, the parties have executed and delivered this Agreement as of the date
given above.


LA VIDA VERDE, INC.                                     LVV HOLDING COMPANY LTD.


By:

Authorized Signatory

SIGNED, SEALED AND DELIVERED by in
the presence of:

                                                        ERIC HARA
Name


SIGNED, SEALED AND DELIVERED by in
the presence of:

                                                        BRYCE BERRYESSA
Name


SIGNED, SEALED AND DELIVERED by in
the presence of:

                                                        THOMAS FRYE
Name


SIGNED, SEALED AND DELIVERED by in
the presence of:

                                                        BRIAN BRITTON
Name


SIGNED, SEALED AND DELIVERED by in
the presence of:

                                                        EMILIO EIZNER
Name




{W:/DOCS/7765.001/08/00519709.DOC / 3}
       Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 78 of 79



                                            SCHEDULE 6.05(e)

                                  Form of Second Closing Payment Note

                         PROMISSORY NOTE AND PLEDGE AGREEMENT

US$                                                                            Effective January 2, 2019

                  For value received, the undersigned hereby promises to pay to _________________ (the
"Seller") the sum of  ($) Dollars in lawful money of the United States. Such sum shall bear simple
interest of 5% per annum, calculated annually on the anniversary of the date hereof in arrears, and shall be
due and payable on or before  (the "Expiry Date"), unless extended by mutual agreement by the parties, in
which case, any reference to the Expiry Date shall mean any extended date agreed to by the parties.

                    As continuing security for the due and timely payment and performance by the
undersigned of its liabilities and obligations hereunder, the undersigned hereby grants to the Seller a
security interest (the "Security Interest") in, to and over  shares of common stock of La Vida Verde, Inc.
(the "Pledged Securities") acquired with the principal amount and registered in the name of the undersigned
and any and all property in any form derived, directly or indirectly, from any dealing with the Pledged
Securities, including any and all shares of any other corporation or other entity received upon any
reorganization, merger, amalgamation, arrangement, sale or other transaction involving the La Vida Verde,
Inc. or its shareholders (collectively, the "Collateral").

                  The undersigned hereby agrees to deliver to the Seller the certificates representing the
Pledged Securities, accompanied by a duly executed stock transfer power in favour of the holder. The
undersigned shall forthwith deliver to the Seller to be held by the Seller hereunder, all other instruments,
securities and negotiable documents of title in its possession or control which pertain to or form part of the
Collateral, and shall, where appropriate, duly endorse the same for transfer in blank or as the Seller may
direct and shall make all reasonable efforts to deliver to the Seller any and all consents or other instruments
or documents necessary to comply with any restrictions on the transfer thereof in order to transfer the same
to the Seller.

                  Upon the failure of the undersigned to pay immediately when due any amounts payable
hereunder, the Security Interest shall become enforceable and the Seller shall be entitled, forthwith or at
any time thereafter, without notice to the undersigned, to do as follows:

         i.       commence legal action to enforce payment or performance of the liabilities and
                  obligations of the undersigned hereunder;

         ii.      dispose of all or any part of the Collateral by private or public sale, lease or otherwise
                  upon such terms and conditions as the Seller may determine;

         iii.     retain the Collateral irrevocably, to the extent not prohibited by law, by giving notice
                  thereof to the undersigned and to any other persons required by law in the manner
                  provided by law; and

         iv.      take any other action, suit, remedy or proceeding authorized or permitted by this Note,
                  any applicable personal property security statute or by law or equity.

                 The undersigned and all endorsers of this Note hereby waive presentment for payment,
notice of non-payment, protest and notice of protest.

                  This Note shall be governed by and construed in accordance with the laws of the State of
California and the laws of the United States of America applicable therein.



{W:/DOCS/7765.004/43/00519714.DOC / 2}
        Case 5:19-cv-07781-NC Document 1 Filed 11/26/19 Page 79 of 79
                                                    2


                  This Note shall be binding upon the undersigned and its successors and permitted assigns
and shall enure to the benefit of the Seller and his successors and assigns.

                  DATED effective as of the 2nd day of January, 2019.




LVV HOLDING COMPANY LTD.


Per:
       Steve Gormley, President




{W:/DOCS/7765.004/43/00519714.DOC / 2} /
